--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Copy
 

--------------------------------------------------------------------------------

 
Sensient Technologies Corporation
 
$75,000,000 3.66% Senior Notes, Series D, due November 29, 2023
 
€38,246,768.26 3.06% Senior Notes, Series E, due November 29, 2023
 

--------------------------------------------------------------------------------

 
Note Purchase Agreement
 

--------------------------------------------------------------------------------

 
Dated as of April 5, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
(Not a part of the Agreement)
 

Section
Heading
Page
        Section 1.
Authorization of Notes
1
        Section 2.
Sale and Purchase of Notes
1
         
Section 2.1.
Purchase and Sale of Notes
1
 
Section 2.2.
Subsidiary Guaranties
1
        Section 3.
Closing
2
        Section 4.
Conditions to Closing
2
         
Section 4.1.
Representations and Warranties
2
 
Section 4.2.
Performance; No Default
2
 
Section 4.3.
Compliance Certificates
3
 
Section 4.4.
Opinions of Counsel
3
 
Section 4.5.
Purchase Permitted by Applicable Law, Etc.
3
 
Section 4.6.
Sale of Other Notes
3
 
Section 4.7.
Payment of Special Counsel Fees.
4
 
Section 4.8.
Private Placement Number
4
 
Section 4.9.
Changes in Corporate Structure
4
 
Section 4.10.
Funding Instructions
4
 
Section 4.11.
Proceedings and Documents
4
        Section 5.
Representations and Warranties of the Company
4
         
Section 5.1.
Organization; Power and Authority
4
 
Section 5.2.
Authorization, Etc.
5
 
Section 5.3.
Disclosure
5
 
Section 5.4.
Organization of Subsidiaries; Affiliates
5
 
Section 5.5.
Financial Statements; Material Liabilities
6
 
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
6
 
Section 5.7.
Governmental Authorizations, Etc.
6
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
6
 
Section 5.9.
Taxes
7
 
Section 5.10.
Title to Property; Leases
7
 
Section 5.11.
Licenses, Permits, Etc.
7
 
Section 5.12.
Compliance with ERISA
8
 
Section 5.13.
Private Offering by the Company
8
 
Section 5.14.
Use of Proceeds; Margin Regulations
9
 
Section 5.15.
Existing Debt; Future Liens
9
 
Section 5.16.
Foreign Assets Control Regulations, Etc
10

 
 
-i-

--------------------------------------------------------------------------------

 
 

 
Section 5.17.
Status under Certain Statutes
11
 
Section 5.18.
Environmental Matters
11
        Section 6.
Representations of the Purchasers
12
         
Section 6.1.
Purchase for Investment
12
 
Section 6.2.
Source of Funds
12
        Section 7.
Information as to the Company
14
         
Section 7.1.
Financial and Business Information
14
 
Section 7.2.
Officer’s Certificate
17
 
Section 7.3.
Visitation
17
        Section 8.
Prepayment of the Notes
18
         
Section 8.1.
Maturity
18
 
Section 8.2.
Optional Prepayments
18
 
Section 8.3.
Change in Control
18
 
Section 8.4.
Allocation of Partial Prepayments
21
 
Section 8.5.
Maturity; Surrender, Etc.
21
 
Section 8.6.
Purchase of Notes
21
 
Section 8.7.
Make-Whole Amount
21
 
Section 8.8.
Swap Breakage
26
        Section 9.
Affirmative Covenants
28
         
Section 9.1.
Compliance with Laws
28
 
Section 9.2.
Insurance
28
 
Section 9.3.
Maintenance of Properties
28
 
Section 9.4.
Payment of Taxes and Claims
28
 
Section 9.5.
Legal Existence, Etc.
29
 
Section 9.6.
Books and Records
29
 
Section 9.7.
Guaranty by Subsidiaries
29
        Section 10.
Negative Covenants
31
         
Section 10.1.
Consolidated Adjusted Net Worth
31
 
Section 10.2.
Limitations on Debt
31
 
Section 10.3.
Fixed Charges Coverage Ratio
31
 
Section 10.4.
Negative Pledge
31
 
Section 10.5.
Mergers, Consolidations, Etc.
33
 
Section 10.6.
Sale of Assets
34
 
Section 10.7.
Transactions with Affiliates
35
 
Section 10.8.
Line of Business
36
 
Section 10.9.
Terrorism Sanctions Regulations
36
        Section 11.
Events of Default
36

 
 
-ii-

--------------------------------------------------------------------------------

 
 

Section 12.
Remedies on Default, Etc.
38
         
Section 12.1.
Acceleration
38
 
Section 12.2.
Other Remedies
39
 
Section 12.3.
Rescission
39
 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
40
        Section 13.
Registration; Exchange; Substitution of Notes
40
         
Section 13.1.
Registration of Notes
40
 
Section 13.2.
Transfer and Exchange of Notes
40
 
Section 13.3.
Replacement of Notes
41
        Section 14.
Payments on Notes
41
         
Section 14.1.
Place of Payment
41
 
Section 14.2.
Home Office Payment
41
        Section 15.
Expenses, Etc.
42
         
Section 15.1.
Transaction Expenses
42
 
Section 15.2.
Survival
42
        Section 16.
Survival of Representations and Warranties; Entire Agreement
42
        Section 17.
Amendment and Waiver
43
         
Section 17.1.
Requirements
43
 
Section 17.2.
Solicitation of Holders of Notes
43
 
Section 17.3.
Binding Effect, Etc.
44
 
Section 17.4.
Notes Held by Company, Etc.
44
        Section 18.
Notices
44
        Section 19.
Reproduction of Documents
45
        Section 20.
Confidential Information
45
        Section 21.
Substitution of Purchaser
46
        Section 22.
Miscellaneous
46
         
Section 22.1.
Successors and Assigns
46
 
Section 22.2.
Payments Due on Non-Business Days
46
 
Section 22.3.
Accounting Terms
47
 
Section 22.4.
Severability
47

 
 
-iii-

--------------------------------------------------------------------------------

 
 

 
Section 22.5.
Construction, Etc.
47
 
Section 22.6.
Counterparts
48
 
Section 22.7.
Governing Law
48
 
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
48
 
Section 22.9.
Obligation to Make Payment in Applicable Currency
49
 
Section 22.10.
Determinations Involving Different Currencies
49
        Signature  
46

 
 
 
Schedule A
—
Information Relating to Purchasers
     
Schedule B
—
Defined Terms
     
Schedule 5.3
—
Disclosure Materials
     
Schedule 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
     
Schedule 5.5
—
Financial Statements
     
Schedule 5.15
—
Existing Debt
     
Schedule 6
—
Existing Investments
     
Schedule 8.7
—
Swap Agreements
     
Annex A
—
Existing Debt as of Date of Closing
     
Exhibit 1(a)
—
Form of 3.66% Senior Notes, Series D, due November 29, 2023
     
Exhibit 1(b)
—
Form of 3.06% Senior Notes, Series E, due November 29, 2023
     
Exhibit 2.2
—
Form of Subsidiary Guaranty
     
Exhibit 4.4(a)(i)
—
Form of Opinion of Special Counsel for the Company
     
Exhibit 4.4(a)(ii)
—
Form of Opinion of General Counsel for the Company
     
Exhibit 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers

 
 
-iv-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin  53202-5304
 
$75,000,000 3.66% Senior Notes, Series D, due November 29, 2023
€38,246,768.26 3.06% Senior Notes, Series E, due November 29, 2023
 
Dated as of April 5, 2013


To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
Sensient Technologies Corporation, a Wisconsin corporation (the “Company”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Notes.

 
(a)The Company will authorize the issue and sale of (a) $75,000,000 aggregate
principal amount of its 3.66% Senior Notes, Series D, due November 29, 2023 (the
“Series D Notes”), and (b) €38,246,768.26 aggregate principal amount of its
3.06% Senior Notes, Series E, due November 29, 2023 (the “Series E Notes”, and
together with the Series D Notes, the “Notes,” such term to include any such
Notes issued in substitution therefor pursuant to Section 13 of this
Agreement).  The Notes shall be substantially in the form set out in Exhibit
1(a) and 1(b).  Certain capitalized and other terms used in this Agreement are
defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.
 
(b)The Notes shall bear interest (computed on the basis of a 360-day year of
twelve 30-day months) on the unpaid principal amount thereof from the date of
issuance, payable semiannually, on May 29 and November 29 in each year and on
the maturity date of the Notes.
 
Section 2.
Sale and Purchase of Notes.

 
Section 2.1. Purchase and Sale of Notes.  Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in Section
3, Notes in the principal amount and in the series specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof.  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 2.2. Subsidiary Guaranties.  The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement may, from time to time at the election of the
Company, be absolutely and unconditionally guaranteed by any Subsidiary who
delivers a guaranty pursuant to Section 9.7, (each, a “Subsidiary Guarantor”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, a “Subsidiary Guaranty”).
 
Section 3.
Closing.

 
The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603, on April
5, 2013 (the “Execution Date”).
 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m. Chicago time, at a closing (the “Closing”) on
November 29, 2013.  At the Closing, the Company will deliver to each Purchaser
the Notes of the series to be purchased by such Purchaser in the form of a
single Note of the Notes so to be purchased or such greater number of Notes in
denominations of at least $1,000,000 (or its equivalent in the relevant currency
of payment) as such Purchaser may request dated the date of the Closing and
registered in such Purchaser’s name or in the name of its nominee, against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
4121091466 at Wells Fargo Bank, N.A., SWIFT: WFBIUS6S, Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 554779, ABA no. 121000248, for U.S.
dollars and account number NL31BKMG0261109057 at Bank Mendes Gans, SWIFT:
BKMGNL2A, P.O. Box 198, 1000 AD Amsterdam, Netherlands, for Euros for credit to
the account of the Company.  If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to execute and deliver this Agreement and the
obligations of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
Section 4.1. Representations and Warranties.  Except with respect to
representations contained in Section 5 which indicate otherwise, the
representations and warranties of the Company in this Agreement shall be correct
on the Execution Date and at the time of the Closing.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 4.2. Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
date of this Agreement to the Closing assuming that Sections 9 and 10 are
applicable from the date of this Agreement.  From the date of this Agreement
until the Closing, before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of this Agreement that would have been prohibited by
Section 10 had such Section applied since such date nor shall a Change in
Control or Control Event have occurred since the date of this Agreement.
 
Section 4.3. Compliance Certificates.
 
(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.
 
Section 4.4. Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a)(i) from Debevoise & Plimpton LLP, special counsel for the Company,
covering the matters set forth in Exhibit 4.4(a)(i) and (ii) from John L.
Hammond, Esq., General Counsel for the Company, covering the matters set forth
in Exhibit 4.4(a)(ii) and in each such case covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
 
Section 4.5. Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 4.6. Sale of Other Notes.  Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A; provided, that the condition set forth in this Section 4.6 may be
deemed satisfied notwithstanding the failure of any Purchaser to purchase the
Notes to be purchased by it as specified in Schedule A solely as a result of the
bankruptcy, insolvency or reorganization of such Purchaser or order of a
Governmental Authority with jurisdiction over such Purchaser.
 
Section 4.7. Payment of Special Counsel Fees.. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Execution Date and
the date of the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to each such date.
 
Section 4.8. Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.
 
Section 4.9. Changes in Corporate Structure.  The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.
 
Section 4.10. Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.
 
Section 4.11. Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 5.2. Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure.  This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in Schedule
5.3, and the financial statements listed in Schedule 5.5 (this Agreement and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.  Since
December 31, 2012, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
 
Section 5.4. Organization of Subsidiaries; Affiliates;.  (a) Schedule 5.4
contains as of the Execution Date (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and (ii) the
Company’s Affiliates, other than Subsidiaries.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 that are owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(d)No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
Section 5.7. Governmental Authorizations, Etc.  Except for the filing of a
Current Report on SEC Form 8-K with the SEC with respect to this Agreement and
the transactions contemplated hereby, no consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement or the Notes.
 
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.  (a)
There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(b)Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.9. Taxes.  The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.  The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2003.
 
Section 5.10. Title to Property; Leases.  The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement.  All leases that individually
or in the aggregate are Material are valid and subsisting and are in full force
and effect in all material respects.
 
Section 5.11. Licenses, Permits, Etc.  (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)To the best knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes in any Material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
 
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 5.12. Compliance with ERISA.  (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$5,000,000 in the case of any single Plan and by more than $10,000,000 in the
aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.  
 
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
 
(d)The expected post retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in Section
6.2 as to the sources of the funds used to pay the purchase price of the Notes
to be purchased by such Purchaser.
 
Section 5.13.  Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers,
each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 5.14. Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Notes to repay existing Debt and for general
corporate purposes and in compliance with all laws referenced in Section
5.16.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 2% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 2% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
 
Section 5.15. Existing Debt; Future Liens.  (a) Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of December 31, 2012 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Debt of the Company or its Subsidiaries.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.  Annex A to be attached hereto on the date of the Closing will
correctly describe all outstanding Debt and any Liens securing such Debt of the
Company and its Subsidiaries as of September 30, 2013, since which date there
shall have been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries as of the date of the Closing.  Since the Execution Date, there
shall have been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries listed on Annex A.
 
(b)Except as disclosed in Schedule 5.15, as of the Execution Date, neither the
Company nor any Subsidiary has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 10.4.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company or any Subsidiary, except as of the Execution Date as
specifically indicated in Schedule 5.15.
 
 
-9-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is the subject of any OFAC
Sanctions Program, or (iii) otherwise blocked or subject to sanctions under any
other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
 
(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.
 
(c)Neither the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws.  The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(d)(1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;
 
(2)To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business, or to otherwise secure an advantage, in violation of
applicable law; and
 
(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.
 
Section 5.17. Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.
 
Section 5.18. Environmental Matters.  (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them or has
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(d)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 6.
Representations of the Purchasers.

 
Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
 
-12-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1, or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as have been disclosed by such Purchaser to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.
Information as to the Company.

 
Section 7.1. Financial and Business Information.  The Company shall deliver to
each Purchaser and holder of Notes that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of earnings, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such quarter and (in the case
of the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such Form
10-Q available on “EDGAR” and on its home page on the worldwide web (at the date
of this Agreement located at:  http//www.sensient-tech.com) and shall have given
each Purchaser and holder of a Note prior notice of such availability on EDGAR
and on its home page in connection with each delivery (such availability and
notice thereof being referred to as “Electronic Delivery”);
 
(b)Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,
 
 
-14-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)consolidated statements of earnings, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:
 
(1)an opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
the standards of the Public Company Oversight Board (United States), and that
such audit provides a reasonable basis for such opinion in the circumstances,
and
 
(2)a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit);
 
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, together with the accountant’s certificate described in clause (2)
above (the “Accountants’ Certificate”), shall be deemed to satisfy the
requirements of this Section 7.1(b); provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-K if it shall have timely
made Electronic Delivery thereof, in which event the Company shall separately
deliver, concurrently with such Electronic Delivery, the Accountants’
Certificate;
 
(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability or to its public securities holders generally) and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;
 
 
-15-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)any event, transaction or condition that could reasonably result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
 
(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
 
-16-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(g)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes, including, without limitation, such information as is required
by SEC Rule 144A under the Securities Act to be delivered to any prospective
transferee of the Notes.
 
Section 7.2. Officer’s Certificate.  Each set of financial statements delivered
to a Purchaser or a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of such financial statements,
shall be by separate concurrent delivery of such certificate to each Purchaser
and each holder of Notes):
 
(a)Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.4, inclusive, and Section 10.6
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and
 
(b)Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
Section 7.3. Visitation.  The Company shall permit the representatives of each
Purchaser and each holder of Notes that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder or Purchaser and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
 
-17-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(b)Default — if a Default or Event of Default then exists, at the expense of the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
 
Section 8.
Prepayment of the Notes.

 
Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of the Notes shall be due and payable on the stated maturity date thereof.
 
Section 8.2. Optional Prepayments.  The Company may, at its option, upon notice
as provided below, prepay at any time all, or from time to time any part of, the
Notes, in an amount not less than $1,000,000 or such lesser amount as shall be
outstanding (but if in the case of a partial prepayment, then against each
series of Notes in proportion to the aggregate principal amount outstanding on
each series), at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, and the Make-Whole Amount and
the Swap Breakage Amount, each determined for the prepayment date with respect
to such principal amount.  The Company will give each holder of the Notes
written notice of each optional prepayment under this Section 8.2(a) not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each such Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of the Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
 
Section 8.3. Change in Control.
 
(a)Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section
8.3.  If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.3 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.3.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(b)Condition to Company Action.  The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.
 
(c)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”).  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 120 days after the date of such offer
(if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer).
 
(d)Acceptance/Rejection.  A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment.  A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute an acceptance of such offer by such holder.
 
(e)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to the date of prepayment, plus the Make-Whole
Amount and the Swap Breakage Amount, each determined for the prepayment date
with respect to such principal amount.
 
(f)Deferral Pending Change in Control.  The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs.  The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).
 
 
-19-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(g)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid; (iv)
the estimated Make-Whole Amount, if any, due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation; (v) the interest that would be
due on each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(vi) that the conditions of this Section 8.3 have been fulfilled; and (vii) in
reasonable detail, the nature and date or proposed date of the Change in
Control.
 
(h)Certain Definitions. “Change in Control” shall be deemed to have occurred if
any person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Exchange Act as in effect on the date of the Closing) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange
Act),
 
(i)become the “beneficial owners” (as such term is used in Rule 13d-3 under the
Exchange Act as in effect on the date of the Closing), directly or indirectly,
of more than 50% of the total voting power of all classes then outstanding of
the Company’s Voting Stock, or
 
(ii)acquire after the date of the Closing (x) the power to elect, appoint or
cause the election or appointment of at least a majority of the members of the
board of directors of the Company, through beneficial ownership of the capital
stock of the Company or otherwise, or (y) all or substantially all of the
properties and assets of the Company in a manner which does not require
compliance with Section 10.5(c).
 
“Control Event” means:
 
(1)the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,
 
(2)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or
 
(3)the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.
 
(i)All calculations contemplated in this Section 8.3 involving the capital stock
of any Person shall be made with the assumption that all convertible Securities
of such Person then outstanding and all convertible Securities issuable upon the
exercise of any warrants, options and other rights outstanding at such time were
converted at such time and that all options, warrants and similar rights to
acquire shares of capital stock of such Person were exercised at such time.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 8.4. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount of each such series of Notes
and (b) allocated pro rata among all holders of each series of Notes at the time
outstanding in accordance with the unpaid principal amount thereof.  All partial
prepayments made pursuant to Section 8.3 shall be applied only to the Notes of
the holders who have elected to participate in such prepayment.
 
Section 8.5. Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date, and with the Make-Whole Amount, if any, and the Swap
Breakage Amount, if any.
 
From and after such date, unless the Company shall fail to pay such principal
amount when so due and payable, together with the interest and Make-Whole
Amount, if any, and Swap Breakage Amount, if any, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
 
Section 8.6. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days.  If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
Section 8.7. Make-Whole Amount.
 
(a)Make-Whole Amount with respect to Non-Swapped Notes.  The term “Make-Whole
Amount” means, with respect to any Non-Swapped Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Non-Swapped Note over the amount of such
Called Principal; provided, however, that the Make-Whole Amount may in no event
be less than zero.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
For the purposes of determining the Make-Whole Amount with respect to any
Non-Swapped Note, the following terms have the following meanings:
 
“Called Principal” means the principal of such Non-Swapped Note that is to be
prepaid pursuant to Section 8.2 or Section 8.3 or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.
 
“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Non-Swapped Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.
 
“Non-Swapped Note” means any Note other than a Swapped Note.
 
“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by holders of at least 51% of the
Non-Swapped Notes denominated in Euros.
 
“Reinvestment Yield” means,
 
(a)with respect to the Called Principal of any Non-Swapped Note denominated in
Dollars, the sum of (x) the Applicable Percentage plus (y) the yield to maturity
implied by (i) the yields reported, as of 10:00 a.m. (New York City time) on the
second Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”)) or, if Page PX1
(or its successor screen on Bloomberg) is unavailable, the Telerate Access
Service screen which corresponds most closely to Page PX1 for the most recently
issued actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement
Date.  Such implied yield will be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between (1) the
actively traded U.S. Treasury security with the maturity closest to and greater
than such Remaining Average Life and (2) the actively traded U.S. Treasury
security with the maturity closest to and less than such Remaining Average
Life.  The Reinvestment Yield shall be rounded to the number of decimal places
as appears in the interest rate of the applicable Non-Swapped Note
 
 
-22-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(b)with respect to the Called Principal of any Non-Swapped Note denominated in
Euros, the sum of (x) the Applicable Percentage plus (y) the yield to maturity
implied by (i) the ask-side yields reported, as of 10:00 A.M. (New York time) on
the second Business Day preceding the Settlement Date with respect to such
Called Principal, on the display designated as “Page PXGE” on Bloomberg
Financial Markets (or such other display as may replace “Page PXGE” on Bloomberg
Financial Markets) for the benchmark German Bund having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported are
not ascertainable, the average of the ask-side yields as determined by
Recognized German Bund Market Makers.  Such implied yield will be determined, if
necessary, by (a) converting quotations to bond-equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between (1) the
benchmark German Bund with the maturity closest to and greater than the
Remaining Average Life of such Called Principal and (2) the benchmark German
Bund with the maturity closest to and less than the Remaining Average Life of
such Called Principal.  The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Non-Swapped
Note.  
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Non-Swapped Note,
then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2, Section 8.3 or
Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
 
(b)Make-Whole Amount with respect to Swapped Notes.  The term “Make-Whole
Amount” means, with respect to any Swapped Note, an amount equal to the excess,
if any, of the Swapped Note Discounted Value with respect to the Swapped Note
Called Notional Amount related to such Swapped Note over such Swapped Note
Called Notional Amount; provided, however, that the Make-Whole Amount may in no
event be less than zero. All payments of Make-Whole Amount in respect of any
Swapped Note shall be made in Dollars.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
For the purposes of determining the Make-Whole Amount with respect to any
Swapped Note, the following terms have the following meanings:
 
“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity.  The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.
 
“Original Swap Agreement” means, with respect to any Swapped Note, (x) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm's length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) in connection with the
execution of this Agreement and the purchase of such Swapped Note and relates to
the scheduled payments by the Company of interest and principal on such Swapped
Note, under which the holder of such Swapped Note is to receive payments from
the counterparty thereunder in Dollars and which is more particularly described
on Schedule 8.7 hereto, (y) any Initial Swap Agreement that has been assumed
(without any waiver, amendment, deletion or replacement of any material economic
term or provision thereof) by a holder of a Swapped Note in connection with a
transfer of such Swapped Note and (z) any Replacement Swap Agreement; and a
“Replacement Swap Agreement” means, with respect to any Swapped Note, a
cross-currency swap agreement and annexes and schedules thereto with payment
terms and provisions (other than a reduction in notional amount, if applicable)
identical to those of the Initial Swap Agreement with respect to such Swapped
Note that is entered into on an arm's length basis by the holder of such Swapped
Note in full or partial replacement (by amendment, modification or otherwise) of
such Initial Swap Agreement (or any subsequent Replacement Swap Agreement) in a
notional amount not exceeding the outstanding principal amount of such Swapped
Note following a non-scheduled prepayment or a repayment of such Swapped Note
prior to its scheduled maturity. Any holder of a Swapped Note that enters into,
assumes or terminates an Initial Swap Agreement or Replacement Swap Agreement
shall within a reasonable period of time thereafter deliver to the Company a
notice of the principal economic terms of the confirmation, assumption or
termination related thereto.
 
“Swap Agreement” means, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.
 
“Swapped Note” means any Note that as of the date of the Closing is subject to a
Swap Agreement covering the full principal amount of the Note.  A “Swapped
Note” shall no longer be deemed a “Swapped Note” at such time as the related
Swap Agreement ceases to be in force in respect thereof, unless (and until) a
Replacement Swap Agreement or New Swap Agreement is entered into.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
“Swapped Note Called Notional Amount” means, with respect to any Swapped Note
Called Principal of any Swapped Note, the payment in Dollars due to the holder
of such Swapped Note under the terms of the Swap Agreement to which such holder
is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.
 
“Swapped Note Called Principal” means, with respect to any Swapped Note, the
principal of such Swapped Note that is to be prepaid pursuant to Section 8.2 or
Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.
 
“Swapped Note Discounted Value” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note that is to be prepaid pursuant to Section
8.2 or Section 8.3 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires, the amount obtained
by discounting all Swapped Note Remaining Scheduled Swap Payments corresponding
to the Swapped Note Called Notional Amount of such Swapped Note from their
respective scheduled due dates to the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Swapped Note is payable) equal to the Swapped
Note Reinvestment Yield with respect to such Swapped Note Called Notional
Amount.
 
“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Applicable Percentage
plus (y) the yield to maturity implied by (i) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Swapped Note
Settlement Date with respect to such Swapped Note Called Notional Amount, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets (“Bloomberg”)) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded U.S. Treasury securities having a maturity equal to the Swapped Note
Remaining Average Life of such Swapped Note Called Notional Amount as of such
Swapped Note Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported for
the latest day for which such yields have been so reported as of the second
Business Day preceding the Swapped Note Settlement Date with respect to such
Swapped Note Called Notional Amount, in U.S. Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Swapped Note
Remaining Average Life of such Swapped Note Called Notional Amount as of such
Swapped Note Settlement Date.   Such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Swapped Note Remaining Average Life and
(2) the actively traded U.S. Treasury security with the maturity closest to and
less than such Swapped Note Remaining Average Life.  The Swapped Note
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Swapped Note.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount, the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (x) such Swapped Note Called Notional
Amount into (y) the sum of the products obtained by multiplying (1) the
principal component of each Swapped Note Remaining Scheduled Swap Payments with
respect to such Swapped Note Called Notional Amount by (2) the number of years
(calculated to the nearest one-twelfth year) that will elapse between the
Swapped Note Settlement Date with respect to such Swapped Note Called Notional
Amount and the scheduled due date of such Swapped Note Remaining Scheduled Swap
Payments.
 
“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount relating to any Swapped Note, the payments
due to the holder of such Swapped Note in Dollars under the terms of the Swap
Agreement to which such holder is a party which correspond to all payments of
the Swapped Note Called Principal of such Swapped Note corresponding to such
Swapped Note Called Notional Amount and interest on such Swapped Note Called
Principal (other than that portion of the payment due under such Swap Agreement
corresponding to the interest accrued on the Swapped Note Called Principal to
the Swapped Note Settlement Date) that would be due after the Swapped Note
Settlement Date in respect of such Swapped Note Called Notional Amount assuming
that no payment of such Swapped Note Called Principal is made prior to its
originally scheduled payment date, provided that if such Swapped Note Settlement
Date is not a date on which an interest payment is due to be made under the
terms of such Swapped Note, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Swapped Note Settlement Date and required to be paid on such Swapped Note
Settlement Date pursuant to Section 8.2, Section 8.3 or Section 12.1.
 
“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 8.8. Swap Breakage.  If any Swapped Note is prepaid pursuant to Section
8.2, Section 8.3 or Section 10.6 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, then (a) any resulting Net Loss in
connection therewith shall be reimbursed to the holder of such Swapped Note by
the Company in Dollars upon any such prepayment or repayment of such Swapped
Note and (b) any resulting Net Gain in connection therewith shall be deducted
(i) from the Make-Whole Amount, if any, or any principal or interest to be paid
to the holder of such Swapped Note by the Company upon any such prepayment of
such Swapped Note pursuant to Section 8.2, Section 8.3 or Section 10.6 or (ii)
from the Make-Whole Amount, if any, to be paid to the holder of such Swapped
Note by the Company upon any such repayment of such Swapped Note pursuant to
Section 12.1, provided that, in either case, the Make-Whole Amount, in respect
of such Swapped Note may in no event be less than zero. Each holder of a Swapped
Note shall be responsible for calculating its own Net Loss or Net Gain, as the
case may be, and Swap Breakage Amount in Dollars upon the prepayment or
repayment of all or any portion of such Swapped Note, and such calculations as
reported to the Company in reasonable detail shall be binding on the Company
absent demonstrable error.
 
As used in this Section 8.8 with respect to any Swapped Note that is prepaid or
accelerated: “Net Loss” means the amount, if any, by which the Swapped Note
Called Notional Amount exceeds the sum of (x) the Swapped Note Called Principal
plus (or minus in the case of an amount paid) (y) the Swap Breakage Amount
received (or paid) by the holder of such Swapped Note; and “Net Gain” means the
amount, if any, by which the Swapped Note Called Notional Amount is exceeded by
the sum of (x) the Swapped Note Called Principal plus (or minus in the case of
an amount paid) (y) the Swap Breakage Amount received (or paid) by such holder.
For purposes of any determination of any “Net Loss” or “Net Gain,” the Swapped
Note Called Principal shall be determined by the holder of the affected Swapped
Note by converting Euros into Dollars at the current Euros/Dollar exchange rate,
as determined as of 10:00 A.M. (New York City time) on the day such Swapped Note
is prepaid or accelerated as indicated on the applicable screen of Bloomberg
Financial Markets and any such calculation shall be reported to the Company in
reasonable detail and shall be binding on the Company absent demonstrable error.
 
As used in this Section 8.8, “Swap Breakage Amount” means, with respect to the
Swap Agreement associated with any Swapped Note, in determining the Net Loss or
Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement had
terminated due to the occurrence of an event of default with the holder of such
Swapped Note as the defaulting party or an early termination with the holder of
such Swapped Note as the sole affected party under the ISDA 1992 Multi-Currency
Cross Border Master Agreement or ISDA 2002 Master Agreement, as applicable (the
“ISDA Master Agreement”); provided, however, that if such holder (or its
predecessor in interest with respect to such Swapped Note) was, but is not at
the time, a party to an Original Swap Agreement but is a party to a New Swap
Agreement, then the Swap Breakage Amount shall mean the lesser of (x) the gain
or loss (if any) which would have been received or incurred (by payment, through
off-set or netting or otherwise) by the holder of such Swapped Note under the
terms of the Original Swap Agreement (if any) in respect of such Swapped Note to
which such holder (or any affiliate thereof) was a party (or if such holder was
never a party to an Original Swap Agreement, then the last Original Swap
Agreement to which the most recent predecessor in interest to such holder as a
holder of a Swapped Note was a party) and which would have arisen as a result of
the payment of the Swapped Note Called Principal on the Swapped Note Settlement
Date and (y) the gain or loss (if any) actually received or incurred by the
holder of such Swapped Note, in connection with the payment of such Swapped Note
Called Principal on the Swapped Note Settlement Date, under the terms of the New
Swap Agreement to which such holder (or any affiliate thereof) is a party.  The
holder of such Swapped Note will make all calculations related to the Swap
Breakage Amount in good faith and in accordance with its customary practices for
calculating such amounts under the ISDA Master Agreement pursuant to which such
Swap Agreement shall have been entered into and assuming for the purpose of such
calculation that there are no other transactions entered into pursuant to such
ISDA Master Agreement (other than such Swap Agreement).
 
 
-27-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
The Swap Breakage Amount shall be payable in Dollars.
 
Section 9.
Affirmative Covenants.

 
The Company covenants that from the Execution Date until the Closing and
thereafter, so long as any of the Notes are outstanding:
 
Section 9.1. Compliance with Laws.  Without limiting Section 10.9, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 9.2. Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3. Maintenance of Properties.  The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times; provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
-28-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 9.4. Payment of Taxes and Claims.  The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary; provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments and claims in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
 
Section 9.5. Legal Existence, Etc.  Subject to Section 10.5, the Company will at
all times preserve and keep in full force and effect its legal
existence.  Subject to Sections 10.5 and 10.6, the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
 
Section 9.6. Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company, or such Subsidiary, as the case may
be.
 
Section 9.7. Guaranty by Subsidiaries.  (a) The Company may, at its election, at
any time or from time to time, cause any Subsidiary which is not then a
Subsidiary Guarantor to become a Subsidiary Guarantor by satisfying the
following conditions:
 
(i)deliver to each of the holders of the Notes of an executed counterpart of a
Subsidiary Guaranty, or joinder agreement in respect of an existing Subsidiary
Guaranty, as appropriate executed by such Subsidiary;
 
(ii)deliver to each of the holders of the Notes of a certificate signed by the
president, a vice president or another authorized officer of such Subsidiary (A)
making representations and warranties to the effect of those contained in
Sections 5.1, 5.2, 5.6 and 5.7, but with respect to such Subsidiary and such
Subsidiary Guaranty, as applicable and (B) certifying that at such time (and
after giving effect to such Subsidiary Guaranty) (1) no Default or Event of
Default shall have occurred and be continuing and (2) such Subsidiary (x) will
not be insolvent, (y) will not be engaged in any business or transaction, or
about to engage in any business or transaction, for which it has unreasonably
small capital and (z) does not intend to, and will not, hinder, delay or defraud
any Person to which it is, or will become, indebted, in each of the foregoing
such cases after taking into account the reasonable likelihood of having to
perform under such Subsidiary Guaranty;
 
 
-29-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(iii)deliver to each of the holders of the Notes such documents and evidence
with respect to such Subsidiary as the Required Holders may reasonably request
in order to establish the existence and good standing of such Subsidiary and the
authorization of the transactions contemplated by such Subsidiary Guaranty;
 
(iv)deliver to each holder of a Note an opinion or opinions of counsel to the
combined effect that the Subsidiary Guaranty of such Subsidiary has been duly
authorized, executed and delivered by such Subsidiary and constitutes a legal,
valid and binding obligation enforceable against such Subsidiary Guarantor in
accordance with its terms, subject to customary and reasonable exceptions and
assumptions under the circumstances;
 
(v)payment of all reasonable fees and expenses of the holders of the Notes,
including, without limitation, the reasonable fees of not more than one special
counsel representing all of the holders of the Notes, incurred in connection
with the execution and delivery of the Subsidiary Guaranty and the related
opinion described above; and
 
(vi)deliver to each holder of a Note of evidence of the appointment of the
Company as such Subsidiary’s agent to receive, for it and on it’s behalf service
of process in the State of New York with respect thereto.
 
(b)The Company may further, from time to time at its discretion and upon written
notice from the Company to the holders of the Notes referring to this Section
9.7(b) (which notice shall contain a certification (including setting forth the
information (including reasonably detailed computations) reasonably required to
confirm the conclusions contained therein) by a Responsible Officer as to (i)
the matters specified in clauses (c) and (d) below and (ii) that no Default or
Event of Default shall have occurred and then be continuing or shall result
therefrom) (the “Termination Notice”), terminate the Subsidiary Guaranty issued
by a Subsidiary Guarantor with effect from the date of such notice, so long as
no Default or Event of Default shall have occurred and then be continuing or
shall result therefrom.
 
(c)The Company agrees that so long as any Subsidiary is a guarantor or a
borrower under or with respect to the Bank Credit Agreement, the 2009 Notes or
the 2011 Notes, such Subsidiary shall at all such times be a Subsidiary
Guarantor.
 
(d)The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company or of any Subsidiary Guarantor as
consideration for or as an inducement to the entering into by any such creditor
of any release or discharge of any Subsidiary Guarantor with respect to any
liability of such Subsidiary Guarantor as an obligor or guarantor under or in
respect of Debt of the Company, unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.
 
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of this Section 9 on or after the date of this
Agreement and prior to the Closing, if such a failure occurs, then any of the
Purchasers may elect not to purchase the Notes on the date of Closing that is
specified in Section 3.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 10.
Negative Covenants.

 
The Company covenants that from the Execution Date until the Closing and
thereafter, so long as any of the Notes are outstanding:
 
Section 10.1. Consolidated Adjusted Net Worth.  The Company will at all times
keep and maintain Consolidated Adjusted Net Worth at an amount not less than
$625,000,000.
 
Section 10.2. Limitations on Debt.  (a) The Company will not permit the ratio of
Consolidated Total Net Debt to Consolidated EBITDA to exceed 3.50 to 1.00 for
each twelve-month period ending on the last day of each fiscal quarter of the
Company.
 
(b)The Company will not at any time permit (i) the aggregate amount of Debt of
the Company and its Subsidiaries secured by any Lien created or incurred within
the limitations of Section 10.4(h) to exceed 10% of Consolidated Adjusted Net
Worth, and (ii) the aggregate amount of all Consolidated Priority Debt
(including, without limitation, all Debt of the Company and its Subsidiaries
secured by any Lien created or incurred within the limitations of Section
10.4(h)) to exceed 20% of Consolidated Adjusted Net Worth.
 
(c)Any Person which becomes a Subsidiary after the date hereof shall for all
purposes of this Section 10.2 be deemed to have created, assumed or incurred at
the time it becomes a Subsidiary all Debt of such Person existing immediately
after it becomes a Subsidiary.
 
Section 10.3. Fixed Charges Coverage Ratio.  The Company will keep and maintain
the ratio of Consolidated Net Earnings Available for Fixed Charges to
Consolidated Fixed Charges for each period of four consecutive fiscal quarters
at not less than 2.00 to 1.00, with the demonstration of compliance by the
Company with this Section 10.3 to be made as at the end of each fiscal quarter.
 
Section 10.4. Negative Pledge.  The Company will not, and will not permit any of
its Subsidiaries to, create, assume, or suffer to exist any Lien on any asset
now owned or hereafter acquired, except:
 
(a)Liens incurred to finance the acquisition of construction of, or for the
purpose of financing its physical plant, office buildings, machinery, equipment
and other fixed assets used in its business and not held for sale or lease in
the ordinary course of its business;
 
(b)Liens incurred or deposits made in the ordinary course of business in order
to enable it to maintain self-insurance, or to participate in any fund in
connection with workers’ compensation, unemployment insurance, old-age pensions
or other social security, or to share in any privileges or other benefits
available to corporations participating in any such arrangement, or for any
other purpose at any time required by law or regulation promulgated by any
governmental agency or office as a condition to the transaction of any business
or the exercise of any privilege or license, or from depositing its assets with
any surety company or clerk of any court, or in escrow, as collateral in
connection with, or in lieu of, any bond or appeal by it from any judgment or
decree against it, or in connection with any other proceedings in actions at law
or in equity by or against it;
 
 
-31-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(c)Liens securing any taxes or assessments, governmental charges or levies, if
such taxes or assessments, charges or levies shall not at any time be due and
payable or if the Company shall currently be contesting the validity thereof in
good faith and by appropriate proceedings;
 
(d)Liens of any judgments, if such judgments shall not have remained
un-discharged or un-stayed on appeal or otherwise for more than sixty (60) days;
 
(e)landlords’, lessors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, laborers’ or other similar statutory Liens; provided that the
Company or any of its Subsidiaries, as the case may be, is contesting the
validity thereof in good faith and by appropriate proceedings;
 
(f)easements, rights-of-way, restrictions and other similar encumbrances which
do not Materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of its business;
 
(g)Liens existing on the Execution Date and securing Debt of the Company and its
Subsidiaries referred to in Schedule 5.15; and
 
(h)other Liens created or incurred after the Execution Date given to secure Debt
of the Company or any Subsidiary in addition to the Liens permitted by the
preceding clauses (a) through (g) hereof; provided that (i) all Debt secured by
any such Liens shall at all times be within the limitations provided in Section
10.2(b) and (ii) at the time of creation, issuance, assumption, guarantee or
incurrence of the Debt secured by any such Lien and after giving effect thereto
and to the application of the proceeds thereof, no Default or Event of Default,
including, without limitation, under Section 10.2(b), would exist; provided,
that, without limiting the foregoing, in the event that at any time the Company
or any Subsidiary provides a Lien to or for the benefit of the lenders under the
Bank Credit Agreement or the administrative agent on their behalf, the holders
of the 2009 Notes or the holders of the 2011 Notes for the purpose of securing
obligations thereunder, then the Company will (if it has provided such Lien),
and will cause each of its Subsidiaries that has provided such Lien to
concurrently grant to or for the benefit of the holders of Notes a similar first
priority Lien (subject only to Liens permitted by the Bank Credit Agreement and
this Section 10.4, and ranking pari passu with the Lien provided to or for the
benefit of the lenders under such Bank Credit Agreement, the holders of the 2009
Notes or the holders of the 2011 Notes), over the same assets and property of
the Company and such Subsidiary as those encumbered in respect of the Bank
Credit Agreement, the 2009 Notes or the 2011 Notes (but only for so long as such
obligations under the Bank Credit Agreement, the 2009 Notes or the 2011 Notes
are secured by such Lien), in form and substance reasonably satisfactory to the
Required Holders with such security to be the subject of an intercreditor
agreement among the lenders under the Bank Credit Agreement or the
administrative agent on their behalf, the holders of the 2009 Notes, the holders
of the 2011 Notes and the holders of Notes, which shall be reasonably
satisfactory in form and substance to the Required Holders.
 
 
-32-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 10.5. Mergers, Consolidations, Etc.  The Company will not, and will not
permit any Subsidiary to, consolidate with or be a party to a merger with any
other Person, or sell, lease or otherwise dispose of all or substantially all of
its assets; provided that:
 
(a)any Subsidiary may merge or consolidate with or into the Company or any
Wholly-owned Subsidiary so long as in (i) any merger or consolidation involving
the Company, the Company shall be the surviving or continuing corporation and
(ii) in any merger or consolidation involving a Wholly-owned Subsidiary (and not
the Company), the Wholly-owned Subsidiary shall be the surviving or continuing
corporation or limited liability company;
 
(b)the Company may consolidate or merge with or into any other corporation if
(i) the corporation which results from such consolidation or merger (the
“Surviving Person”) is organized under the laws of any state of the United
States or the District of Columbia, (ii) the due and punctual payment of the
principal of and premium, if any, and interest on all of the Notes, according to
their tenor, and the due and punctual performance and observation of all of the
covenants in the Notes and this Agreement to be performed or observed by the
Company are expressly assumed in writing by the Surviving Person and the
Surviving Person shall furnish to the holders of the Notes an opinion of counsel
satisfactory to the Required Holders to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of the Surviving Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its respective obligations under its Subsidiary Guaranty, and (iv) at
the time of such consolidation or merger and immediately after giving effect
thereto, no Default or Event of Default would exist; and
 
(c)the Company may sell or otherwise dispose of all or substantially all of its
assets (other than as provided in Section 10.6) to any Person for consideration
which represents the fair market value of such assets (as determined in good
faith by the Board of Directors of the Company) at the time of such sale or
other disposition if (i) the acquiring Person (the “Acquiring Person”) is a
corporation organized under the laws of any state of the United States or the
District of Columbia, (ii) the due and punctual payment of the principal of and
premium, if any, and interest on all the Notes, according to their tenor, and
the due and punctual performance and observance of all of the covenants in the
Notes and in this Agreement to be performed or observed by the Company are
expressly assumed in writing by the Acquiring Person and the Acquiring Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of such Acquiring Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles, (iii) each Subsidiary Guarantor shall have affirmed in writing its
respective obligations under its Subsidiary Guaranty, and (iv) at the time of
such sale or disposition and immediately after giving effect thereto, no Default
or Event of Default would exist.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 10.6. Sale of Assets.  The Company will not, and will not permit any
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets,
including, without limitation, by way of an asset securitization or
sale-leaseback transaction (except assets sold in the ordinary course of
business for fair market value and except as provided in Section 10.5(c));
provided that the foregoing restrictions do not apply to:
 
(a)the sale, lease, transfer or other disposition of assets of a Subsidiary to
the Company or a Wholly-owned Subsidiary; or
 
(b)the abandonment of assets of the Company or a Subsidiary that are no longer
useful or intended to be used in the operation of the business of the Company
and its Subsidiaries, provided that such abandonment would not, individually or
in the aggregate, have a Material Adverse Effect;
 
(c)the sale of assets for cash or other property to a Person or Persons other
than an Affiliate if all of the following conditions are met:
 
(i)such assets (valued at net book value) do not, together with all other assets
of the Company and its Subsidiaries previously disposed of during the
twelve-month period then ending (other than in the ordinary course of business),
exceed 10% of Consolidated Total Assets, and such assets (valued at net book
value) do not, together with all other assets of the Company and its
Subsidiaries previously disposed of during the period from the date of this
Agreement to and including the date of the sale of such assets (other than in
the ordinary course of business), exceed 30% of Consolidated Total Assets, in
each such case determined as of the end of the immediately preceding fiscal
year;
 
(ii)in the opinion of a Senior Financial Officer of the Company, the sale is for
fair value and is in the best interests of the Company; and
 
(iii)immediately before and immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist;
 
 
-34-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within
twelve months of the date of sale of such assets to either (A) the acquisition
of assets useful and intended to be used in the operation of the business of the
Company and its Subsidiaries as described in Section 10.8 and having a fair
market value (as determined in good faith by a Senior Financial Officer of the
Company) at least equal to that of the assets so disposed of or (B) the
prepayment on a pro rata basis of Senior Debt of the Company determined, in the
case of any Senior Debt of the Company denominated in a currency other than
Dollars, on the basis of the exchange rate published in The Wall Street Journal
on the second Business Day before the date of the applicable notice of
prepayment.  It is understood and agreed by the Company and the holders of the
Notes that if, and only if, any part or portion of any such proceeds are offered
to the prepayment of the Notes as hereinabove provided, then and in such event
shall such proceeds, or part or portion thereof, as the case may be, to the
extent accepted as a prepayment of the Notes by the holders thereof, be prepaid
as and to the extent provided in Section 8.2.
 
Without limiting the foregoing clause (B), the Company agrees that:
 
(x)the timing and manner of any offer of prepayment to the holders of the Notes
shall be in the manner contemplated by Section 8.2; provided that any such
offered prepayment of the Notes pursuant to this Section 10.6 will not be
subject to the restrictions on minimum prepayment amounts and shall only be at
100% of the principal amount thereof, together with interest accrued and unpaid
thereon to the date of such prepayment, and in no event with a Make-Whole Amount
or other premium (other than the Swap Breakage Amount, if any);
 
(y)any holder of the Notes may decline any offer of prepayment pursuant to the
foregoing clause (b); and
 
(z)if such offer is so accepted, the proceeds so offered towards the prepayment
of the Notes and accepted shall be prepaid and applied in the manner provided in
Section 8.2, excepting only that such prepayment shall be at 100% of the
principal amount thereof, together with interest accrued and unpaid thereon to
the date of such prepayment, without payment of Make-Whole Amount or other
premium (other than the Swap Breakage Amount, if any).
 
To the extent that any holder of the Notes declines such offer of prepayment,
the Company may use the remaining amount of such prepayment so declined for
general corporate purposes.
 
Section 10.7. Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
 
 
-35-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 10.8. Line of Business.  The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement.
 
Section 10.9. Terrorism Sanctions Regulations.  The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that
subjects such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.
 
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of this Section 10 before or after giving effect to
the issuance of the Notes on a pro forma basis, if such a failure occurs, then
any of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.
 
Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal, Make-Whole Amount, if
any, or Swap Breakage Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.6; or
 
(d)the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
 
 
-36-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(e)any representation or warranty made in writing by or on behalf of the Company
or any Subsidiary Guarantor or by any officer of the Company or any Subsidiary
Guarantor in this Agreement or in any Subsidiary Guaranty or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
 
(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Debt that is outstanding in an aggregate principal
amount of at least $10,000,000 (or its equivalent in the relevant currency of
payment) beyond any period of grace provided with respect thereto, or (ii) the
Company or any Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Debt in an aggregate outstanding principal
amount of at least $10,000,000 (or its equivalent in the relevant currency of
payment) or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Debt has become, or has been declared (or one or more Persons are entitled
to declare such Debt to be), due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (1) the Company or any Subsidiary has become obligated to purchase
or repay Debt before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$10,000,000 (or its equivalent in the relevant currency of payment), or (2) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or
 
(g)the Company or any Material Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Material Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Material Subsidiaries, or
any such petition shall be filed against the Company or any of its Material
Subsidiaries and such petition shall not be dismissed within 60 days; or
 
 
-37-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(i)a final judgment or judgments for the payment of money aggregating in excess
of $10,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
 
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; but only if any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
 
(k)any Subsidiary Guaranty shall cease to be in full force and effect for any
reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any Subsidiary Guarantor which is a party to such Subsidiary
Guaranty shall contest or deny in writing the validity or enforceability of any
of its obligations under such Subsidiary Guaranty, but excluding any Subsidiary
Guaranty which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 9.7(b).
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
Section 12.
Remedies on Default, Etc.

 
Section 12.1. Acceleration.  (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the sum of the Make-Whole Amount, if any, and the Swap Breakage
Amount, if any, each determined in respect of such principal amount (to the full
extent permitted by applicable law), shall all be immediately due and payable,
in each and every case without presentment, demand, protest or further notice,
all of which are hereby waived.  The Company acknowledges, and the parties
hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for), and that the provision for payment of the Make-Whole
Amount, if any, and Swap Breakage Amount, if any, by the Company in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
 
Section 12.2. Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
 
Section 12.3. Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 60%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and the
Make-Whole Amount, if any, and Swap Breakage Amount, if any, on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and the Make-Whole Amount, if any, and
Swap Breakage Amount, if any, and (to the extent permitted by applicable law)
any overdue interest in respect of the Notes, at the Default Rate, (b) neither
the Company nor any other Person shall have paid any amounts which have become
due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
 
 
-39-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
Section 13.1. Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1(a) or 1(b), respectively.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
$1,000,000 (or its equivalent in the relevant currency of payment); provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$1,000,000 (or its equivalent in the relevant currency of payment).  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 13.3. Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
or Make-Whole Amount, if any, Swap Breakage Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Citibank, N.A. in such jurisdiction.  The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
 
Section 14.2. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, Swap
Breakage Amount, if any, and interest by the method and at the address specified
for such purpose below such Purchaser’s name in Schedule A or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1.  The
Company will make such payments in immediately available funds, no later than
1:00 p.m. New York, New York time on the date due.  If for any reason whatsoever
the Company does not make any such payment by such 1:00 p.m. transmittal time,
such payment shall be deemed to have been made on the next following Business
Day and such payment shall bear interest at the Default Rate set forth in the
Note.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
 
 
-41-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 15.
Expenses, Etc.

 
Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without
limitation:  (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, any Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, any Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes.  The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
 
Section 15.2. Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement .

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, any Subsidiary Guaranty and the Notes, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company or a Subsidiary Guarantor pursuant to this Agreement or a Subsidiary
Guaranty shall be deemed representations and warranties of the Company or such
Subsidiary Guarantor under this Agreement or such Subsidiary Guaranty.  Subject
to the preceding sentence, this Agreement, the Notes and the Swap Indemnity
Letter embody the entire agreement and understanding between each Purchaser and
the Company and supersede all prior agreements and understandings relating to
the subject matter hereof.
 
 
-42-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 17.
Amendment and Waiver.

 
Section 17.1. Requirements.  This Agreement, each Subsidiary Guaranty and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver or the
principal amount of the Notes that the Purchasers are to purchase pursuant to
Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20, 22.9 or
22.10.
 
Section 17.2. Solicitation of Holders of Notes.
 
(a)Solicitation.  The Company will provide each Purchaser and each holder of the
Notes (irrespective of the amount or series of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such Purchaser or holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of a Subsidiary Guaranty or of the Notes.  The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
Purchaser and each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite Purchasers or holders of Notes.
 
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of Notes as consideration for or as an inducement to the
entering into by any Purchaser or holder of Notes of any waiver or amendment of
any of the terms and provisions hereof or of any Note or of a Subsidiary
Guaranty unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Purchaser and each holder of Notes then outstanding even
if such Purchaser or holder did not consent to such waiver or amendment.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Purchasers and holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver.  No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between the Company and any Purchaser or the holder of any Note nor any delay in
exercising any rights hereunder, under a Subsidiary Guaranty or under any Note
shall operate as a waiver of any rights of Purchaser or any holder of such
Note.  As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
 
Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in the Notes
or in any Subsidiary Guaranty to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
Section 18.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A or at such other address
as such Purchaser or nominee shall have specified to the Company in writing,
 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
 
-44-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Treasurer, or at such other address as the Company
shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.
Reproduction of Documents.

 
This Agreement, each Subsidiary Guaranty and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at the Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement or any Subsidiary Guaranty that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing when received by such Purchaser as being confidential information of
the Company or such Subsidiary; provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
 
 
-45-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 21.
Substitution of Purchaser.



 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
 
Section 22.
Miscellaneous.



 
Section 22.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount, Swap Breakage Amount or interest on any Note that is due on a
date other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
 
 
-46-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 22.3. Accounting Terms.  (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP; provided that in the event of any Accounting Practices Change, then the
Company’s compliance with the covenants set forth in Sections 10.2(a) and 10.3
shall be determined on the basis of generally accepted accounting principles in
effect immediately before giving effect to the Accounting Practices Change,
until such covenants are amended in a manner satisfactory to the Company and the
Required Holders in accordance with clause (b) of this Section 22.3 hereof.  For
purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure an item of Debt using an
amount other than par (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
 
(b)The Company shall notify the holders of the Notes of any Accounting Practices
Change promptly upon becoming aware of the same.  Promptly following such
notice, the Company and the holders of the Notes shall negotiate in good faith
in order to effect any adjustments to Sections 10.2(a) and 10.3 necessary to
reflect the effects of such Accounting Practices Change.
 
Section 22.4. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.5. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
 
-47-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 22.7. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial.  (a)  The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed received as evidenced by a delivery
receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
 
 
-48-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 22.9. Obligation to Make Payment in Applicable Currency.  (a) Any
payment on account of an amount that is payable hereunder or under the Notes in
Dollars which is made to or for the account of any holder of Notes in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Company,
shall constitute a discharge of the obligation of the Company under this
Agreement or the Notes only to the extent of the amount of Dollars which such
holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above.  If the amount of Dollars that could be
so purchased is less than the amount of Dollars originally due to such holder,
the Company agrees to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement or in the Notes, shall give rise
to a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order.  As used herein the term “London Banking Day” shall mean any day other
than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.
 
(b)Any payment on account of an amount that is payable hereunder or under the
Notes in Euros which is made to or for the account of any holder of the Notes in
any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Company, shall constitute a discharge of the obligation of the Company under
this Agreement or under the Notes only to the extent of the amount of Euros
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above.  If the amount of
Euros that could be so purchased is less than the amount of Euros originally due
to such holder, the Company agrees to the fullest extent permitted by law, to
indemnify and save harmless such holder from and against all loss or damage
arising out of or as a result of such deficiency.  This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Agreement or in the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order.  As used herein the term “London Banking
Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
 
 
-49-

--------------------------------------------------------------------------------

 
 
Sensient Technologies Corporation
Note Purchase Agreement

 
Section 22.10. Determinations Involving Different Currencies.  For purposes of
establishing the outstanding principal amounts of the Notes in connection with
(i) allocating any applicable partial prepayment of the Notes or (ii)
determining whether the holders of the requisite percentage of the aggregate
principal amount of the Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, have
accepted any prepayment applicable herein, or have directed the taking of any
action provided herein or therein to be taken upon the direction of the holders
of a specified percentage of the aggregate outstanding principal amount of the
Notes, the outstanding principal amount of any Note denominated in Euros at the
time of such determination shall be converted to Dollars at a conversion rate of
€1.00 = U.S.$1.30730001.
 
*     *     *     *     *
 
 
-50-

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.



 
Very truly yours,
       
Sensient Technologies Corporation
       
By
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date thereof.



 
New York Life Insurance Company
       
By
     
Name:
   
Title:
       
New York Life Insurance and Annuity Corporation
       
By
New York Life Investment Management LLC, Its Investment Manager

 

   
By
       
Name:
     
Title:

 

 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)
       
By
New York Life Investment Management LLC, Its Investment Manager

 

   
By
       
Name:
     
Title:

 
Sensient Technologies Corporation
Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date thereof.
 

 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)
       
By
New York Life Investment Management LLC, Its Investment Manager

 

   
By
       
Name:
     
Title:

 

 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3)
       
By
New York Life Investment Management LLC, Its Investment Manager

 

   
By
       
Name:
     
Title:

  
Sensient Technologies Corporation
Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 


This Agreement is hereby accepted and agreed to as of the date thereof.
 

 
Metropolitan Life Insurance Company
       
By:
     
Name:
   
Title:

 

 
MetLife Alico Life Insurance K.K.
 
by MetLife Investment Management, LLC,
 
 its Investment Manager
       
By:
     
Name:
   
Title:

 
Sensient Technologies Corporation
Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date thereof.



 
The Prudential Insurance Company of America
       
By:
     
Name:  
   
Title:  Vice President

 
Sensient Technologies Corporation
Note Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Information Relating to Purchasers


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
MetLife Alico Life Insurance K.K.
4-1-3, Taihei, Sumida-ku
Tokyo, 130-0012 JAPAN
Series D
 
U.S. $15,000,000
 

 
(Securities to be registered in the name of MetLife Alico Life Insurance K.K.)
 
Payments
 
(1)      All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
 

 
Bank Name:
Citibank  New York

   
111 Wall Street, New York, New York  10005 (USA)

  ABA Routing #:
021000089

  Acct No./DDA:
30872002

  Acct Name:
METLIFE ALICO PP NON-GGA

  Ref:
Sensient Technologies Corp., 3.66% due 11/29/23

   
PPN 81725T E#3

 
with sufficient information to identify the source and application of such
funds, including issuer, PPN, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.


For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
 
(2)      All notices and communications:


Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention:  Administration Dept. Manager
Email:  saura@metlife.co.jp
 
Schedule A
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:


MetLife Investment Management, LLC
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile:  (973) 355-4250
 
With another copy OTHER than with respect to deliveries of financial statements
to:


MetLife Investment Management, LLC
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
(3)      Original Notes delivered to:


MetLife Investment Management, LLC
Securities Investments, Law Department
10 Park Avenue
Morristown, NJ 07962-1902
Attention: Thomas J. Pasuit, Esq.
 
(4)      Taxpayer I.D. Number:  98-1037269 (USA) and 00661996 (Japan)
 
(5)      UK Passport Treaty Number (if applicable):  43/M/359828/DTTP
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
Series D
 
U.S. $20,000,000
 

 
(Securities to be registered in the name of Metropolitan Life Insurance Company)
 
Payments
 
(1)All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
 

 
Bank Name:
JPMorgan Chase Bank

  ABA Routing #:
021-000-021



  Account No.:
002-2-410591

  Account Name:
Metropolitan Life Insurance Company

  Reference:
Sensient Technologies Corp., 3.66% due 11/29/23

   
PPN 81725T E#3

 
with sufficient information to identify the source and application of such
funds, including issuer, PPN, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.


For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
 
Notices
 
(2)      All notices and communications:


Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention:  Director
Facsimile (973) 355-4250
 
 
A-3

--------------------------------------------------------------------------------

 
 
With a copy OTHER than with respect to deliveries of financial statements to:


Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email:  sec_invest_law@metlife.com
 
(3)      Original Notes delivered to:


Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, NJ 07962-1902
Attention: Thomas J. Pasuit, Esq.
 
(4)      Taxpayer I.D. Number:  13-5581829
 
(5)      UK Passport Treaty Number (if applicable):  13/M/61303/DTTP
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series D
 
U.S. $15,000,000
 

 
Payments
 
All payments by wire or intrabank transfer of immediately available funds to:


JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit:  New York Life Insurance Company
General Account No. 008-9-00687


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

   
Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
 
A-5

--------------------------------------------------------------------------------

 


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

    Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance Company
 
Taxpayer I.D. Number:  13-5582869
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series D
 
U.S. $22,000,000
 

 
Payments
 
All payments by wire or intrabank transfer of immediately available funds to:


JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit:  New York Life Insurance and Annuity Corporation
General Account No. 323-8-47382


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

   
Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
 
A-7

--------------------------------------------------------------------------------

 


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

    Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance and Annuity
Corporation
 
Taxpayer I.D. Number:  13-3044743
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-8

--------------------------------------------------------------------------------

 


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investor Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series D
 
 
U.S. $1,000,000
 

 
Payments
 
All payments by wire or intrabank transfer of immediately available funds to:


JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit:  NYLIAC SEPARATE BOLI 30C
General Account No. 304-6-23970


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

    Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
with a copy sent electronically to:
 
 
A-9

--------------------------------------------------------------------------------

 


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

    Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30C)
 
Taxpayer I.D. Number:  13-3044743
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-10

--------------------------------------------------------------------------------

 


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series D
 
U.S. $1,000,000
 

 
Payments
 
All payments by wire or intrabank transfer of immediately available funds to:


JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit:  NYLIAC SEPARATE BOLI 3-2
General Account No. 323-9-56793


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

   
Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
 
A-11

--------------------------------------------------------------------------------

 
 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

   
Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 3-2)
 
Taxpayer I.D. Number:  13-3044743
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-12

--------------------------------------------------------------------------------

 


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3)
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series D
 
 
U.S. $1,000,000
 

 
Payments
 
All payments by wire or intrabank transfer of immediately available funds to:


JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit:  NYLIAC SEPARATE BOLI 3 BROAD FIXED
General Account No. 323-8-39002


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

   
Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
 
A-13

--------------------------------------------------------------------------------

 
 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:
New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122



with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

   
Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 3)
 
Taxpayer I.D. Number:  13-3044743
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-14

--------------------------------------------------------------------------------

 


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series E
 
€6,000,000

 
Payments
 
All payments to be paid in Euros to be made by wire or intrabank transfer of
immediately available funds to:


JPMorgan Chase Bank AG, Frankfurt
SWIFT BIC:  CHASDEFX
Favor:  JPMorgan Chase Bank, London Branch, Swift CHASGB2L
A/C#:  GB53CHAS60924223100425


For Further Credit:  GTI14371 New York Life Insurance Company


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.


In the case of any payments to be paid in Dollars, the Company shall contact the
holder of the Note for instructions.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Financial Managements

   
Securities Operations
2nd Floor









   
Fax #:  908-840-3385

 
 
A-15

--------------------------------------------------------------------------------

 
 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
 

  Attention: 
Securities Operations

   
Private Group
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

   
Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance Company
 
Taxpayer I.D. Number:  13-5582869
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-16

--------------------------------------------------------------------------------

 
 
 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor
Fax #:  (212) 447-4122
Series E
 
€9,298,707.26

 
Payments
 
All payments to be paid in Euros to be made by wire or intrabank transfer of
immediately available funds to:


JPMorgan Chase Bank AG, Frankfurt
SWIFT BIC:  CHASDEFX
Favor:  JPMorgan Chase Bank, London Branch, Swift CHASGB2L
A/C#:  GB10CHAS60924222295905


For Further Credit:  GTI09436 New York Life Insurance and Annuity Corporation


with sufficient information (including issuer, PPN, interest rate, maturity and
whether payment is of principal, premium, or interest) to identify the source
and application of such funds.


In the case of any payments to be paid in Dollars, the Company shall contact the
holder of the Note for instructions.
 
Notices
 
All notices of  payments, written confirmations of such wire transfers and any
audit confirmation:


New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York  10010-1603
 

  Attention: 
Securities Operations

   
Private Group, 2nd Floor









   
Fax #:  908-840-3385

 
 
A-17

--------------------------------------------------------------------------------

 
 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com


Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.
 
All other communications:


New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603
 

  Attention: 
Fixed Income Investors Group

   
Private Finance
2nd Floor









   
Fax #:  (212) 447-4122

 
with a copy sent electronically to:


FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com
 
and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:  
 

  Attention: 
Office of General Counsel

   
Investment Section, Room 1016









   
Fax #: (212) 576-8340

 
Note(s) to be registered in the name of:  New York Life Insurance and Annuity
Corporation
 
Taxpayer I.D. Number:  13-3044743
 
Notes should be delivered to:


New York Life Investment Management LLC
51 Madison Avenue, Room 1016
New York, NY 10010
Attention:  Matthew DelRosso, Esq.
 
 
A-18

--------------------------------------------------------------------------------

 


 
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
The Prudential Insurance Company of America
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL  60601
Attention:  Managing Corporate Finance
 
Series E
Series E
Series E
 
 
Non-Swapped Notes
 
  €2,734,644.00
  €5,266,580.00
€14,946,837.00

 
(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan AG, Frankfurt
Account Name:  JP Morgan Chase Bank N.A.,
  London CHASGB2L
Account No.:6231400604
Swift Code:  CHASDEFX
IBAN No.:  GB24CHAS60924225491221
FFC Beneficiary Account Name:  PGF-INC-EUR
FFC Beneficiary Account No.:  25491221


Each such wire transfer shall set forth the name of the Company, a reference to
“3.060% Senior E Notes, due 29 November 2023, Security No. INV11461, PPN 81725T
F*6” and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.
 
(2)     Address for all notices relating to payments:


The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ  07102-4077


Attention:  Manager, Billings and Collections
 
(3)     Address for all other communications and notices:


The Prudential Insurance Company of America
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL  60601


Attention:  Managing Director, Corporate Finance
 
 
A-19

--------------------------------------------------------------------------------

 
 
(4)      Recipient of telephonic prepayment notices:


Manager, Trade Management Group


Telephone:  (973) 367-3141
Facsimile:  (888) 889-3832
 
(5)      Address for Delivery of Notes:
 
Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL  60601
Attention:  Armando M. Gamboa, Esq.
Telephone:  (312) 540-4203
 
(6)      Tax Identification No.:  22-1211670
 
 
A-20

--------------------------------------------------------------------------------

 
 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“2009 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of November 19, 2009 among the Company and the purchasers
named in Schedule A thereto.
 
“2011 Notes” means those certain notes issued pursuant to the Note Purchase
Agreement dated as of March 22, 2011 among the Company and the purchasers named
in Schedule A thereto.
 
“Accountants’ Certificate” is defined in Section 7.1.
 
“Accounting Practices Change” means any change in the Company’s accounting
practices that is permitted or required under the standards of the Financial
Accounting Standards Board.
 
“Acquiring Person” is defined in Section 10.5(c).
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Applicable Percentage” means 0.50% (50 basis points).
 
“Approved Jurisdiction” means the United States.
 
“Bank Credit Agreement” means (a) that certain $350,000,000 Revolving Credit
Facility Agreement dated April 7, 2011 among the Company, Wells Fargo Bank,
National Association, as agent, and the other lenders party thereto as the same
may from time to time be amended, extended, renewed or replaced and (b) any
other bank, credit or other like commercial bank agreement between the Company
and one or more commercial banks with the largest commitment from such bank or
banks to extend credit thereunder to the Company not being less than U.S.
$50,000,000.
 
Schedule B
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday, a day on which commercial banks in New York City are
required or authorized to be closed or a day which is not a TARGET Settlement
Day, and (b) for the purposes of any other provision of this Agreement, any day
other than a Saturday, a Sunday, a day on which commercial banks in New York,
New York or Milwaukee, Wisconsin are required or authorized to be closed or
(with respect to a holder of Series E Notes) a day which is not a TARGET
Settlement Day.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Sensient Technologies Corporation, a Wisconsin corporation, or
any successor that becomes such in the manner prescribed in Section 10.5.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Adjusted Net Worth” means, as of the date of any determination
thereof the aggregate amount of the capital stock accounts (net of treasury
stock, at cost) (a) plus (or minus in the case of a deficit) the surplus in
retained earnings of the Company and its Subsidiaries as determined in
accordance with GAAP, and (b) minus all Investments of the Company and its
Subsidiaries other than Permitted Investments.
 
“Consolidated Cash and Cash Equivalents” means, at any time;
 
(a)cash in hand or on deposit with any acceptable bank;
 
(b)certificates of deposit, maturing within one year after the relevant date of
calculation, issued by an acceptable bank;
 
(c)any investment in marketable obligations issued or guaranteed by the
government of an Approved Jurisdiction or by an instrumentality or agency of the
government of an Approved Jurisdiction having an equivalent credit rating;
 
 
B-2

--------------------------------------------------------------------------------

 
 
(d)open market commercial paper:
 
(i)for which a recognized trading market exists;
 
(ii)    issued in an Approved Jurisdiction;
 
(iii)   which matures within one year after the relevant date of calculation;
and
 
(iv)  which has a credit rating of at least A-1 or P-1 (or the equivalent) by
any Rating Agency or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured debt
obligations, an equivalent rating;
 
(e)investments in money market funds which are:
 
(i)liquidable within one month; and
 
(ii)rated AAA or Aaa (or the equivalent) by any Rating Agency;
 
(f)other short term instruments (other than open market commercial paper
referred to in paragraph (d) above) which:
 
(i)mature within three months; and
 
(ii)    have a credit rating of at least A-1 or P-1 (or the equivalent) by any
Rating Agency; or
 
(g)any other instrument, security or investment approved by the Required
Holders;
 
in each case, to which any member of the Group is beneficially entitled at that
time and which is capable of being applied against Consolidated Total Debt.  An
“acceptable bank” for this purpose is (a) a commercial bank or trust company
which has, or which is a direct or indirect Subsidiary of a Person which has, a
rating of A or higher or A2 or higher or a comparable rating from a Rating
Agency for its long-term unsecured debt obligations, (b) with respect to assets
of any foreign Subsidiaries, any non-U.S. commercial bank or trust company that
is a Subsidiary of a sovereign entity which has a sovereign credit rating of A
or higher or A2 or higher from a Rating Agency or (c) has been approved by the
Required Holders.
 
“Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Earnings during such period plus (to the extent deducted in determining
Consolidated Net Earnings) (b) all provisions for any Federal, state, local or
foreign income taxes made by the Company and its Subsidiaries during such
period, (c) all provisions for depreciation and amortization (other than
amortization of debt discount) made by the Company and its Subsidiaries during
such period, and (d) Consolidated Interest Expense during such period, but in
any event excluding, to the extent included in determining Consolidated Net
Earnings, non-operating gains and losses (including extraordinary or unusual
gains and losses, gains and losses from the discontinuance of operations, gains
and losses arising from the sale of assets, other than in the ordinary course of
business, and other non-recurring gains and losses).
 
 
B-3

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” for any period means on a consolidated basis the
sum of (a) all Rentals (other than Rentals on Capital Leases) payable during
such period by the Company and its Subsidiaries, and (b) all Interest Expense on
all Debt of the Company and its Subsidiaries payable during such period.
 
“Consolidated Interest Expense” means all Interest Expense of the Company and
its Subsidiaries for any period after eliminating intercompany items.
 
“Consolidated Net Earnings” for any period means the net earnings (or loss) of
the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, after eliminating (a) all offsetting debits and credits
between the Company and its Subsidiaries, (b) any extraordinary gains or losses,
(c) any equity interest of the Company in the unremitted earnings of any Person
which is not a Subsidiary, (d) the net earnings of any Subsidiary to the extent
the dividends or distributions of such net earnings are not at the date of
determination permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or other regulation and (e)
all other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.
 
“Consolidated Net Earnings Available for Fixed Charges” for any period means the
sum of (a) Consolidated Net Earnings during such period plus (to the extent
deducted in determining Consolidated Net Earnings), (b) all provisions for any
Federal, state or other income taxes made by the Company and its Subsidiaries
during such period, and (c) Consolidated Fixed Charges during such period.
 
“Consolidated Priority Debt” means all Priority Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating inter-company items;
provided that there shall be excluded from any calculation of Consolidated
Priority Debt, (a) Debt of a Subsidiary Guarantor (other than Debt of a
Subsidiary Guarantor secured by a Lien created or incurred within the
limitations of Section 10.4), for long as the Subsidiary Guaranty of such
Subsidiary Guarantor shall each remain in full force and effect and (b) Debt of
the Company or any Subsidiary secured by Liens incurred pursuant to the second
proviso clause of Section 10.4(h).
 
“Consolidated Total Assets” means as at the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Total Debt” means all Debt of the Company and its Subsidiaries
determined on a consolidated basis eliminating inter-company items.
 
 
B-4

--------------------------------------------------------------------------------

 
 
“Consolidated Total Net Debt” means at any time Consolidated Total Debt less
Consolidated Cash and Cash Equivalents.
 
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.  As
used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Debt” with respect to any Person means, at any time, without duplication,
 
(a)its liabilities for borrowed money;
 
(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;
 
(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
 
(e)all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
(f)the aggregate Swap Termination Value of all Swap Contracts of such Person;
and
 
(g)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.
 
Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof, notwithstanding that any such obligation is deemed to
be extinguished under GAAP.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
 
B-5

--------------------------------------------------------------------------------

 
 
“Default Rate” means the greater of (i) 2% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes or (ii) 2% over the
rate of interest publicly (x) announced by Citibank, N.A. in New York, New York
as its “base” or “prime” rate for Dollars in the case of the Series D Notes and
(y) announced by Barclays Bank PLC in London, England as its “base” or “prime”
rate for Euros in the case of the Series E Notes.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Dollars” or “$” means lawful money of the United States of America.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Euro” or “€” means the unit of single currency of the Participating Member
States.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Execution Date” is defined in Section 3.
 
“Foreign Subsidiary” is defined in clause (j) of the definition of “Permitted
Investments”.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
 
B-6

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
 
(a)to purchase such Debt or obligation or any property constituting security
therefor;
 
(b)to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
 
(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or
 
(d)otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.
 
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor.
 
 
B-7

--------------------------------------------------------------------------------

 
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Interest Expense” of the Company and its Subsidiaries for any period means all
interest (including the interest component on Rentals on Capital Leases) and all
amortization of debt discount and expense on any particular Debt (including,
without limitation, payment-in-kind, zero coupon and other like Securities) for
which such calculations are being made.  Computations of Interest Expense on a
pro forma basis for Debt having a variable interest rate shall be calculated at
the rate in effect on the date of any determination.
 
“Investments” means all investments, in cash or by delivery of property, made
directly or indirectly in any property or assets or in any Person, whether by
acquisition of shares of capital stock, Debt or other obligations or Securities
or by loan, advance, capital contribution or otherwise.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
 
 
B-8

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means any Subsidiary of the Company accounting for (a) at
least 10% of the Consolidated Net Earnings (determined in accordance with GAAP)
of the Company during either one of the two fiscal years immediately preceding
the date of any determination hereof or (b) at least 10% of the Consolidated
Total Assets of the Company during either one of the two fiscal years
immediately preceding the date of any determination hereof; provided, that each
Subsidiary Guarantor shall be deemed a Material Subsidiary.
 
“Moody’s Investors Service” means Moody’s Investors Service, Inc. and any
successor thereto.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Non-Swapped Note” is defined in Section 8.7(a).
 
“Notes” is defined in Section 1.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Participating Member State” means any member state of the European Community
that maintains the Euro as its lawful currency in accordance with legislation of
the European Community relating to Economic Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Investments” means:
 
(a)Investments by the Company and its Subsidiaries in and to Subsidiaries,
including any Investment in a Person which, after giving effect to such
Investment, will become a Subsidiary;
 
 
B-9

--------------------------------------------------------------------------------

 
 
(b)Investments in property or assets to be used in the ordinary course of the
business of the Company and its Subsidiaries as described in Section 10.8 of
this Agreement;
 
(c)Investments of the Company existing as of the date of the Closing and
described on Schedule 6 hereto;
 
(d)Investments in commercial paper of corporations organized under the laws of
the United States or any state thereof maturing in 270 days or less from the
date of issuance which, at the time of acquisition by the Company or any
Subsidiary, is accorded a rating of “A-1” by Standard & Poor’s Ratings Group or
“P-1” by Moody’s Investors Service;
 
(e)Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof;
 
(f)Investments in certificates of deposit and time deposits maturing within one
year from the date of issuance thereof, either (1) issued by a bank or trust
company organized under the laws of the United States or any State thereof,
Canada or any Province thereof, or any Permitted Jurisdiction, having in each
such case capital, surplus and undivided profits aggregating at least
$100,000,000 (or the equivalent under local currency); provided that at the time
of acquisition thereof by the Company or a Subsidiary, the senior unsecured
long-term debt of such bank or trust company or of the holding company of such
bank or trust company is rated “A1” or better by Standard & Poor’s Ratings
Group, or “P1” or better by Moody’s Investors Service, or (2) issued by any bank
or trust company organized under the laws of the United States or any state
thereof to the extent that such Investments are fully insured by the Federal
Depository Insurance Corporation;
 
(g)Investments in repurchase agreements with respect to any Security described
in clause (e) of this definition entered into with a depository institution or
trust company acting as principal described in clause (f) of this definition if
such repurchase agreements are by their terms to be performed by the repurchase
obligor and such repurchase agreements are deposited with a bank or trust
company of the type described in clause (f) of this definition;
 
(h)Investments in (1) variable rate demand notes of any state of the United
States or any municipality organized under the laws of any state of the United
States or any political subdivision thereof which, at the time of acquisition by
the Company, are accorded either of the two highest ratings by Standard & Poor’s
Ratings Group or Moody’s Investors Service; provided that in each such case,
such notes permit the Company to require the issuer thereof to repurchase such
notes within not more than twelve (12) months from the date of acquisition
thereof by the Company, and (2) notes of any state of the United States or any
municipality thereof organized under the laws of any state of the United States
or any political subdivision thereof which are provided unconditional credit
support by, and are unconditionably putable within a period not to exceed one
year from the date of acquisition thereof by the Company to financial
institutions rated “A” or better by Standard & Poor’s Ratings Group or Moody’s
Investors Service;
 
 
B-10

--------------------------------------------------------------------------------

 
 
(i)Investments in (1)  preferred stocks which, at the date of acquisition by the
Company or any Subsidiary, are accorded one of the three highest ratings by
Standard & Poor’s Ratings Group or Moody’s Investors Service or (2) adjustable
rate preferred stock funds rated “A-” or better by Standard & Poor’s Ratings
Group or “A-3” or better by Moody’s Investors Service; and
 
(j)Investments by Subsidiaries of the Company organized under any jurisdiction
other than any state of the United States or the District of Columbia (in each
such case a “Foreign Subsidiary”) in direct obligations of the country in which
such Foreign Subsidiary is organized, in each such case maturing within twelve
(12) months from the date of acquisition thereof by such Foreign Subsidiary.
 
“Permitted Jurisdiction” means any member state of the European Union (other
than Greece) as of April 30, 2004.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Priority Debt” means (a) any Debt of the Company secured by a Lien created or
incurred within the limitations of Section 10.4(h) and (b) any Debt of the
Company’s Subsidiaries (other than Debt of a Subsidiary owing to another
Wholly-owned Subsidiary).
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.3(c).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
 
B-11

--------------------------------------------------------------------------------

 
 
“Rating Agency” means Standard & Poor’s Ratings Group or Moody’s Investors
Service or any of their respective subsidiaries.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Subsidiary, as lessee or sublessee under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Company or a Subsidiary (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges.  Fixed rents under any so-called “percentage leases” shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.
 
“Required Holders” means, at any time, (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of at least 51% in principal
amount of all of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).  
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” means all Debt of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
“Series D Notes” is defined in Section 1.
 
“Series E Notes” is defined in Section 1.
 
“Source” is defined in Section 6.2.
 
“Standard & Poor’s Ratings Group” means Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, Inc. and any successor thereto.
 
 
B-12

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries).  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” is defined in Section 2.2.
 
“Subsidiary Guaranty” is defined in Section 2.2.
 
“Surviving Person” is defined in Section 10.5(b).
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Breakage Amount” is defined in Section 8.8.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
 
“Swap Indemnity Letter” means that certain swap indemnity letter from the
Company to the Purchasers relating to cross-currency swaps of Euro-denominated
Notes.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Swapped Note” is defined in Section 8.7(b).
 
 
B-13

--------------------------------------------------------------------------------

 
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
“TARGET Settlement Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payment in Euros.
 
“U.S. Economic Sanctions” is defined in Section 5.16(a).
 
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.
 
 
B-14

--------------------------------------------------------------------------------

 


Disclosure Materials
 
None.
 
Schedule 5.3
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 


Subsidiaries of the Company and
Ownership of Subsidiary Stock
 
Sensient Technologies Corporation


Name
Incorporation
Domestic
 
Pointing Color Inc.
Delaware
   
Sensient Colors LLC
Delaware
   
Sensient Dehydrated Flavors LLC
Delaware
   
Sensient Flavors International, Inc.
Indiana
   
Sensient Flavors LLC
Delaware
   
Sensient Food Colors LP
Missouri
   
Sensient Holding Company LLC
Delaware
   
Sensient Imaging Technologies Inc.
California
   
Sensient Technologies Holding Company LLC
Delaware
   
Sensient Wisconsin L.L.C.
Wisconsin

 
Schedule 5.4
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Name
Incorporation
Foreign
     
Biolux Finance NV
Belgium
   
DC Flavours Limited
United Kingdom
   
Pointing Canada Limited
Canada
   
Pointing Holdings Limited
United Kingdom
   
Pointing International Ltd.
United Kingdom
   
Pointing Limited
United Kingdom
   
Promavil N.V.
Belgium
   
PT Sensient Technologies Indonesia
Indonesia
   
Sensient Colors Canada Limited
Canada
   
Sensient Colors Europe GmbH
    f/k/a Sensient Food Colors Germany GmbH
Germany
   
Sensient Colors S.A.
Argentina
   
Sensient Colors S.A. De C.V.
Mexico
   
Sensient Colors South Africa (Proprietary) Limited
South Africa
   
Sensient Colors UK Limited
United Kingdom
   
Sensient Cosmetic Technologies
France
   
Sensient Cosmetic Technologies E Corantes, Importação E Exportação
Do Brasil Ltda
    English:  Sensient Cosmetic Technologies Brazil
Brazil
   
Sensient Cosmetic Technologies Poland, Sp Z o.O.
    f/k/a LCW Polska Ltd.
Poland
   
Sensient Costa Rica S.r.l.
Costa Rica
   
Sensient Dehydrated Flavors B.V.
Netherlands
   
Sensient Dehydrated Flavors Canada, Inc.
Canada
   
Sensient Dehydrated Flavors (Qingdao) Co. Ltd.
China

 
 
5.4-2

--------------------------------------------------------------------------------

 
 
Name
Incorporation
   
Foreign
     
Sensient Dehydrated Flavors SAS
France
   
Sensient Essential Oils Germany GmbH
Germany
   
Sensient Finance (Alberta) Limited Partnership
Canada
   
Sensient Finance Ireland Limited
Ireland
   
Sensient Finance Luxembourg S.a.r.l.
Luxembourg
   
Sensient Flavors Austria GmbH
Austria
   
Sensient Flavors Belgium NV
Belgium
   
Sensient Flavors Canada, Inc.
Ontario
   
Sensient Flavors Central America S.R.L.
Costa Rica
   
Sensient Flavors Finland OY
Finland
   
Sensient Flavors & Fragrances SAS
France
   
Sensient Flavors & Fragrances GmbH & Co KG
Germany
   
Sensient Flavors GmbH
Germany
   
Sensient Flavors Italy S.R.L.
Italy
   
Sensient Flavors Limited
United Kingdom
   
Sensient Flavors Mexico, S.A. De C.V.
Mexico
   
Sensient Flavors Poland Sp. Z o.O.
Poland
   
Sensient Flavors Romania S.R.L.
Romania
   
Sensient Flavors Scandinavia AB
Sweden
   
Sensient Flavors Strasbourg
France
   
Sensient Flavors Ukraine Limited Liability Company
Ukraine
   
Sensient Flavors Wales Limited
United Kingdom
   
Sensient Flavours & Fragrances Industry and Trade LC
Turkey

 
 
5.4-3

--------------------------------------------------------------------------------

 
 
Name
Incorporation
   
Foreign
     
Sensient Flavours South Africa (Proprietary) Ltd
South Africa
   
Sensient Food Colors Czech Republic S.R.O.
Czech Republic
   
Sensient Food Colors France
France
   
Sensient Food Colors Germany GmbH
Germany
   
Sensient Food Colors Hungary KFT
Hungary
   
Sensient Food Colors Italy S.R.L.
Italy
   
Sensient Food Colors Poland Sp.Zo.O
Poland
   
Sensient Food Colors Romania S.R.L.
Romania
   
Sensient Food Colors Smn D.O.O.
Serbia & Montenegro
   
Sensient Food Colors The Netherlands BV
Netherlands
   
Sensient Fragrances Guatemala, S.A.
Guatemala
   
Sensient Fragrances Mexico, S.A. De C.V.
Mexico
   
Sensient Fragrances, S.A.
Spain
   
Sensient Holding I B.V.
Netherlands
   
Sensient Holding II B.V.
Netherlands
   
Sensient Holding III B.V.
Netherlands
   
Sensient Holding (Alberta) Limited Partnership
Canada
   
Sensient Holdings Malta Ltd
Malta
   
Sensient Holdings UK
United Kingdom
   
Sensient Imaging Technologies GmbH
Germany
   
Sensient Imaging Technologies SA
Switzerland
   
Sensient Imaging Technologies S.A. De C.V.
Mexico
   
Sensient India Private Limited
India

 
 
5.4-4

--------------------------------------------------------------------------------

 
 
Name
Incorporation
   
Foreign
     
Sensient Technologies Asia Pacific PTE, Ltd.
Singapore
   
Sensient Technologies Australia Pty, Ltd.
Australia
   
Sensient Technologies Brazil Ltda.
Brazil
   
Sensient Technologies Colombia Ltda.
Colombia
   
Sensient Technologies Corp. (China) Ltd
China
   
Sensient Technologies Corporation (Japan)
Japan
   
Sensient Technologies Holding Deutschland GmbH
Germany
   
Sensient Technologies Hong Kong Ltd
China
   
Sensient Technologies Limited
United Kingdom
   
Sensient Technologies Luxembourg S.a.r.l.
Luxembourg
   
Sensient Technologies (Philippines), Inc.
Philippines
   
Sensient Technologies Real Estate GmbH
Germany
   
Sensient Technologies (Thailand), Ltd.
Thailand
   
Sensient Vermögensverwaltungsgesellschaft mbh
Germany
   
Societe Civile Immobiliere Griseda
France
   
Universal Holdings Cayman
British West Indies

 
 
5.4-5

--------------------------------------------------------------------------------

 
 
Financial Statements
 
Annual Financial Statement of Sensient Technologies Corporation on Form 10-K as
of and for the fiscal year ended December 31, 2012.
 
Schedule 5.5
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Existing Debt
 
Sensient Technologies Long-Term Debt Summary
 
Debt Outstanding
In Thousands (USD)
       
 
Long-term Debt Detail
 
Currency
 
Actual
12/31/2012
 
4.47% senior notes due November 2018
USD
  $ 25,000.000  
4.14% senior notes due November 2017
USD
    25,000.000  
3.77% senior notes due November 2016
USD
    25,000.000  
4.91% senior notes due through May 2017
USD
    110,000.000  
7.31% senior notes due November 2013
USD
    25,000.000  
5.85% EUR senior notes due November 2013
EUR
    25,507.757  
Revolver - USD
USD
    15,000.000  
Revolver - CHF
CHF
    29,495.303  
Revolver - EUR
EUR
    50,923.483  
Capital lease obligations
USD
    .475  
Sub-total
    $ 330,927.018              
Notes and credit facilities payable in foreign currencies (by foreign subs)
         
China Capital Lease Obligations
CNY
    1,587.493  
Cosmetics France - Capital Lease Obligations
EUR
    1,276.169  
Dehydrated Flavors France
EUR
    188.148  
Sub-total
    $ 3,051.810              
Total Ltd
    $ 333,978.828  

 
Schedule 5.15
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Existing Investments


None.
 
Schedule 6
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 


Swap Agreements


Noteholder:
New York Life Insurance Company
   
Nature of swap:
Cross-Currency Swap
   
Effective Date:
November 29, 2013
   
Termination Date:
November 29, 2023
   
Payment Dates:
May 29th and November 29th of each year, commencing on May 29th, 2014 (and
running through the Termination Date)
   
Principal amount:
€6,000,000
   
USD Notional Amount::
$7,843,800
   
FX Rate Used: 1.3073 €/$
     
Eur Rate: 3.06%
     
USD Rate: 3.73%
     
Noteholder:
New York Life Insurance and Annuity Corporation
   
Nature of swap:
Cross-Currency Swap
   
Effective Date:
November 29, 2013
   
Termination Date:
November 29, 2023
   
Payment Dates:
May 29th and November 29th of each year, commencing on May 29th, 2014 (and
running through the Termination Date)
   
Principal amount:
€9,298,707.26
   
USD Notional Amount::
$12,156,200
   
FX Rate Used: 1.3073 €/$
     
Eur Rate: 3.06%
     
USD Rate: 3.73%
 

 
Schedule 8.7
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Existing Debt as of Closing


[to be updated at Closing]
 
Annex A
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
[Form of Series D Note]
 
Sensient Technologies Corporation
 
3.66% Senior Note, Series D, due November 29, 2023
 
No. __________
[Date] $____________ PPN 81725T E#3

 
For Value Received, the undersigned, Sensient Technologies Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Wisconsin, hereby promises to pay to _______________, or registered
assigns, the principal sum of $ _____________ (or so much thereof as shall not
have been prepaid) on November 29, 2023, with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of (a) 3.66% per annum from the date hereof, payable semiannually, on the
twenty-ninth day of May and November in each year, commencing with the May or
November next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount (as defined in the
Note Purchase Agreement referred to below), at a rate per annum from time to
time equal to the greater of (i) 5.66% or (ii) 2% over the rate of interest
publicly announced by Citibank, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series D, issued pursuant to the
Note Purchase Agreement, dated as of April 5, 2013 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the Purchasers
named therein and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement.  Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
Exhibit 1(a)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
The Company will make required prepayments of the principal on the dates and in
the amounts specified in the Note Purchase Agreement.  This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.
 

 
Sensient Technologies Corporation
         
By
   

 

   
Name:
       
Title:
   

 
 
E-1(a)-2

--------------------------------------------------------------------------------

 
 
[Form of Series E Note]
 
Sensient Technologies Corporation
 
3.06% Senior Note, Series E, due November 29, 2023
 

No.______________ [Date] €____________  PPN 81725T F*6

 
For Value Received, the undersigned, Sensient Technologies Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Wisconsin, hereby promises to pay to _______________, or registered
assigns, the principal sum of €____________ (or so much thereof as shall not
have been prepaid) on November 29, 2023, with interest (computed on the basis of
a 360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of (a) 3.06% per annum from the date hereof, payable semiannually, on the
twenty-ninth day of May and November in each year, commencing with the May or
November next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest and any overdue payment of any Make-Whole Amount or Swap Breakage
Amount (each, as defined in the Note Purchase Agreement referred to below), at a
rate per annum from time to time equal to the greater of (i) 5.06% or (ii) 2%
over the rate of interest publicly announced by Barclays Bank PLC from time to
time in London, England as its “base” or “prime” rate for Euros, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
 
Payments of principal of, interest on and (with respect to this Note if it is a
Non-Swapped Note) any Make-Whole Amount with respect to this Note are to be made
in Euros at Citibank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes, Series E, issued pursuant to the
Note Purchase Agreement, dated as of April 5, 2013 (as from time to time
amended, the “Note Purchase Agreement”), among the Company and the Purchasers
named therein and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement.  Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
Exhibit 1(b)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
The Company will make required prepayments of the principal on the dates and in
the amounts specified in the Note Purchase Agreement.  This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Swap Breakage Amount) and with
the effect provided in the Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.



 
Sensient Technologies Corporation
         
By
   

 

   
Name:
       
Title:
   

 
 
E-1(b)-2

--------------------------------------------------------------------------------

 
 

 

 
Guaranty Agreement
 
Dated as of _______________
 
Re:
$75,000,000 3.66% Senior Notes, Series D, due November 29, 2023
€38,246,768.26 3.06% Senior Notes, Series E, due November 29, 2023

 
of
 
Sensient Technologies Corporation
 
Exhibit 2.2
(to Note Purchase Agreement)
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
(Not a part of the Agreement)
 
Section
Heading
Page
     
Parties
 
1
     
Recitals
 
1
     
Section 1.
Definitions
1
     
Section 2.
Guaranty of Notes and Note Purchase Agreement.
2
     
Section 3.
Guaranty of Payment and Performance.
2
     
Section 4.
General Provisions Relating to the Guaranty
3
     
Section 5.
Representations and Warranties of the Guarantors.
8
     
Section 6.
Guarantor Covenants
9
     
Section 7.
Payments Free and Clear of Taxes
9
     
Section 8.
Governing Law.
12
     
Section 9.
Judgments
13
     
Section 10.
Amendments, Waivers and Consents
14
     
Section 11.
Notices; English Language
15
     
Section 12.
Miscellaneous
16
     
Section 13.
Indemnity
16
     
Signature
 
18

 
 
i

--------------------------------------------------------------------------------

 
 
Guaranty Agreement
 
Re:
$75,000,000 3.66% Senior Notes, Series D, due November 29, 2023
€38,246,768.26 3.06% Senior Notes, Series E, due November 29, 2023

of
Sensient Technologies Corporation
 
This Guaranty Agreement dated as of ________________ (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).
 
Recitals
 
A.Each Guarantor is a subsidiary of Sensient Technologies Corporation, a
Wisconsin corporation (the “Company”).
 
B.In order to refinance certain debt and for general corporate purposes, the
Company has entered into that certain Note Purchase Agreement dated as of April
5, 2013 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”; the
Initial Note Purchasers, together with their successors, assigns or any other
future holder of the Notes (as defined below), the “Holders”), providing for,
inter alia, the issue and sale by the Company to the Initial Note Purchasers of
(a) $75,000,000 aggregate principal amount of its 3.66% Senior Notes, Series D,
due November 29, 2023 (the “Series D Notes”), and (b) €38,246,768.26 aggregate
principal amount of its 3.06% Senior Notes, Series E, due November 29, 2023 (the
“Series E Notes”, and together with the Series D Notes, the “Notes”).
 
C.Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has
elected to cause each of the undersigned to enter into this Guaranty as security
for the Notes.
 
D.Each of the Guarantors is a Subsidiary of the Company and has derived
substantial direct and indirect benefit from the sale of the Notes to the
Initial Note Purchasers.
 
Now, therefore, as permitted by Section 9.7 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
 
Section 1.
Definitions.

 
Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
 
 
 

--------------------------------------------------------------------------------

 
 

Section 2.
Guaranty of Notes and Note Purchase Agreement.

 
(a)Subject to the limitation set forth in Section 2(b) hereof, each Guarantor
jointly and severally does hereby irrevocably, absolutely and unconditionally
guarantee unto the Holders:  (1) the full and prompt payment of the principal
of, premium, if any, and interest on the Notes from time to time outstanding, as
and when such payments shall become due and payable whether by lapse of time,
upon redemption or prepayment, by extension or by acceleration or declaration or
otherwise (including (to the extent legally enforceable) interest due on overdue
payments of principal, premium, if any, or interest at the rate set forth in the
Notes and interest accruing at the then applicable rate provided in the Notes
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) in Federal or other immediately available funds of the United States
of America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all costs and expenses, legal or otherwise
(including attorneys’ fees), if any, as shall have been expended or incurred in
the protection or enforcement of any rights, privileges or liabilities in favor
of the Holders under or in respect of the Notes, the Note Purchase Agreement or
under this Guaranty or in any consultation or action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.
 
(b)The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
 
Section 3.
Guaranty of Payment and Performance.

 
This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy.  Any Holder
may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy.  The liability of each Guarantor hereunder shall
in no way be affected or impaired by any acceptance by any Holder of any direct
or indirect security for, or other guaranties of, any Debt, liability or
obligation of the Company or any other Person to any Holder or by any failure,
delay, neglect or omission by any Holder to realize upon or protect any such
guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
 
 
-2-

--------------------------------------------------------------------------------

 
 
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
 

Section 4.
General Provisions Relating to the Guaranty.

 
(a)Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:
 
(1)extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or
 
(2)sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or
 
(3)settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.
 
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 
(b)Each Guarantor hereby waives, to the fullest extent permitted by law:
 
(1)notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);
 
 
-3-

--------------------------------------------------------------------------------

 
 
(2)demand of payment by any Holder from the Company or any other Person indebted
in any manner on or for any of the Debt, liabilities or obligations hereby
guaranteed; and
 
(3)presentment for the payment by any Holder or any other Person of the Notes or
any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.
 
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.
 
(c)The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:
 
(1)the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any other Person on or in respect of the Notes or under the Note
Purchase Agreement or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any other agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or
 
(2)any default, failure or delay, willful or otherwise, in the performance by
the Company, any other Guarantor or any other Person of any obligations of any
kind or character whatsoever under the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
 
(3)any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
 
 
-4-

--------------------------------------------------------------------------------

 
 
(4)impossibility or illegality of performance on the part of the Company, any
other Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreements; or
 
(5)in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
 
(6)any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
 
(7)any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
 
(8)the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or
 
(9)any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement or failure to resort for payment to the
Company, any other Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or
 
 
-5-

--------------------------------------------------------------------------------

 
 
(10)the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement or any other agreement, or the sale, release,
substitution or exchange of any security for the Notes; or
 
(11)any merger or consolidation of the Company, any other Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or
 
(12)any defense whatsoever that:  (i) the Company or any other Person might have
to the payment of the Notes (principal, premium, if any, or interest), other
than payment thereof in Federal or other immediately available funds, or (ii)
the Company or any other Person might have to the performance or observance of
any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
 
(13)any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
 
(14)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement, other than the defense of indefeasible payment in full in cash of the
Notes;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)All rights of any Holder may be transferred or assigned at any time and shall
be considered to be transferred or assigned at any time or from time to time
upon the transfer of such Note whether with or without the consent of or notice
to the Guarantors under this Guaranty or to the Company.
 
(e)To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full.  If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received direct and indirect benefits from the
financing arrangements contemplated by the Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.
 
(f)To the extent of any payments made under this Guaranty, each Guarantor making
such payment shall have a right of contribution from the other Guarantors, but
such Guarantor covenants and agrees that such right of contribution shall be
subordinate in right of payment to the rights of the Holders for which full
payment has not been made or provided for and, to that end, such Guarantor
agrees not to claim or enforce any such right of contribution unless and until
all of the Notes and all other sums due and payable under the Note Purchase
Agreement have been fully and irrevocably paid and discharged.
 
(g)Each Guarantor agrees that to the extent the Company, any other Guarantor or
any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made.  The liability of the
Guarantors hereunder shall not be reduced or discharged, in whole or in part, by
any payment to any Holder from any source that is thereafter paid, returned or
refunded in whole or in part by reason of the assertion of a claim of any kind
relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity, or fraud
asserted by any account debtor or by any other Person.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(h)No Holder shall be under any obligation:  (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Company
under or in respect of the Notes or the obligations of the Guarantors hereunder
or (2) to pursue any other remedy that the Guarantors may or may not be able to
pursue themselves and that may lighten the Guarantors’ burden, any right to
which each Guarantor hereby expressly waives.
 
(i)The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other Debt of
such Guarantor.
 
Section 5.
Representations and Warranties of the Guarantors.

 
Each Guarantor represents and warrants to each Holder that:
 
(a)Such Guarantor is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of such Guarantor
and its subsidiaries, taken as a whole, or (2) the ability of such Guarantor to
perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”).  Such Guarantor has the power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Guaranty and
to perform the provisions hereof.
 
(b)This Guaranty has been duly authorized by all necessary action on the part of
such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(c)The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its subsidiaries under any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, charter document or by-law, or
any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the such Guarantor or any of its subsidiaries.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
 
(e)Such Guarantor is solvent, has capital not unreasonably small in relation to
its business or any contemplated or undertaken transaction and has assets having
a value both at fair valuation and at present fair salable value greater than
the amount required to pay its debts as they become due and greater than the
amount that will be required to pay its probable liability on its existing debts
as they become absolute and matured.  Such Guarantor does not intend to incur,
or believe or should have believed that it will incur, debts beyond its ability
to pay such debts as they become due.  Such Guarantor will not be rendered
insolvent by the execution and delivery of, and performance of its obligations
under, this Guaranty.  Such Guarantor does not intend to hinder, delay or
defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
 

Section 6.
Guarantor Covenants.

 
From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Guarantor agrees to comply
with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note
Purchase Agreement, insofar as such provisions apply to such Guarantor, as if
said Sections were set forth herein in full.
 
 

[Section 7.
Payments Free and Clear of Taxes.]

 
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any state of the United States or the District of Columbia, the
following Section 7 shall be added to the Guaranty]
 
[All payments whatsoever under this Guaranty will be made by such Guarantor in
lawful currency of the United States of America (“Dollars”) or Euros in
accordance with Section 22.9 of the Note Purchase Agreement free and clear of,
and without liability or withholding or deduction for or on account of, any
present or future Taxes of whatever nature imposed or levied by or on behalf of
any jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.
 
If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by a Guarantor under
this Guaranty, such Guarantor will pay to the relevant Taxing Jurisdiction the
full amount required to be withheld, deducted or otherwise paid before penalties
attach thereto or interest accrues thereon and pay to each Holder such
additional amounts as may be necessary in order that the net amounts paid to
such Holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment (including without limitation any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such Holder under the terms of
this Guaranty before the assessment of such Tax, provided that no payment of any
additional amounts shall be required to be made for or on account of:
 
 
-9-

--------------------------------------------------------------------------------

 
 
(a)any Tax that would not have been imposed but for the existence of any present
or former connection between such Holder (or a fiduciary, settlor, beneficiary,
member of, shareholder of, or possessor of a power over, such Holder, if such
Holder is an estate, trust, partnership or corporation or any Person other than
the Holder to whom the Notes or any amount payable thereon is attributable for
the purposes of such Tax) and the Taxing Jurisdiction, other than the mere
holding of the relevant Note or the receipt of payments thereunder or in respect
thereof, including without limitation such Holder (or such other Person
described in the above parenthetical) being or having been a citizen or resident
thereof, or being or having been present or engaged in trade or business therein
or having or having had an establishment, office, fixed base or branch therein,
provided that this exclusion shall not apply with respect to a Tax that would
not have been imposed but for such Guarantor, after the date of the Closing,
opening an office in, moving an office to, reincorporating in, or changing the
Taxing Jurisdiction from or through which payments on account of this Guaranty
or the Notes are made to, the Taxing Jurisdiction imposing the relevant Tax;
 
(b)any Tax that would not have been imposed but for the delay or failure by such
Holder (following a written request by such Guarantor) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by such Holder to avoid or reduce such Taxes and that in the case of any
of the foregoing would not result in any confidential or proprietary income tax
return information being revealed, either directly or indirectly, to any Person
and such delay or failure could have been lawfully avoided by such Holder,
provided that such Holder shall be deemed to have satisfied the requirements of
this clause (b) upon the good faith completion and submission of such Forms as
may be specified in a written request of such Guarantor no later than 60 days
after receipt by such Holder of such written request (accompanied by copies of
such Forms and related instructions, if any, all in the English language or with
an English translation thereof); or
 
(c)any combination of clauses (a) and (b) above;
 
and provided further that in no event shall such Guarantor be obligated to pay
such additional amounts (i) to any Holder not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the date of the Closing in excess of the amounts that such
Guarantor would be obligated to pay if such Holder had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty at the time in
effect between the United States of America or such other jurisdiction and the
relevant Taxing Jurisdiction or (ii) to any Holder registered in the name of a
nominee if under the law of the relevant Taxing Jurisdiction (or the current
regulatory interpretation of such law) securities held in the name of a nominee
do not qualify for an exemption from the relevant Tax and such Guarantor shall
have given timely notice of such law or interpretation to such Holder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
By acceptance of any Note, each Holder agrees that it will from time to time
with reasonable promptness (x) duly complete and deliver to or as reasonably
directed by such Guarantor all such forms, certificates, documents and returns
provided to such Holder by such Guarantor (collectively, together with
instructions for completing the same, “Forms”) required to be filed by or on
behalf of such Holder in order to avoid or reduce any such Tax pursuant to the
provisions of an applicable statute, regulation or administrative practice of
the relevant Taxing Jurisdiction or of a tax treaty between the United States
and such Taxing Jurisdiction and (y) provide such Guarantor with such
information with respect to such Holder as such Guarantor may reasonably request
in order to complete any such Forms, provided that nothing in this Section 7
shall require any Holder to provide information with respect to any such Form or
otherwise if in the opinion of such Holder such Form or disclosure of
information would involve the disclosure of tax return or other information that
is confidential or proprietary to such Holder, and provided further that each
such Holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such Holder to such Guarantor or mailed to the appropriate
taxing authority, whichever is applicable, within 60 days following a written
request of such Guarantor (which request shall be accompanied by copies of such
Form and English translations of any such Form not in the English language) and,
in the case of a transfer of any Note, at least 90 days prior to the relevant
interest payment date.
 
On or before the date of the Closing such Guarantor will furnish you with copies
of the appropriate Form (and English translation if required as aforesaid)
currently required to be filed in a Taxing Jurisdiction pursuant to clause (b)
of the first paragraph of this Section 7, if any, and in connection with the
transfer of any Note such Guarantor will furnish the transferee of such Note
with copies of any Form and English translation then required.
 
If any payment is made by such Guarantor to or for the account of the Holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by such Guarantor pursuant to this Section 7, then, if such Holder at
its sole discretion determines that it has received or been granted a refund of
such Taxes, such Holder shall, to the extent that it can do so without prejudice
to the retention of the amount of such refund, reimburse to such Guarantor such
amount as such Holder shall, in its sole discretion, determine to be
attributable to the relevant Taxes or deduction or withholding.  Nothing herein
contained shall interfere with the right of any Holder to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Holder shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in clause (b)
above) oblige any Holder to disclose any information relating to its tax affairs
or any computations in respect thereof.
 
Such Guarantor will furnish the Holders, promptly and in any event within 60
days after the date of any payment by such Guarantor of any Tax in respect of
any amounts paid under this Guaranty, the original tax receipt issued by the
relevant taxation or other authorities involved for all amounts paid as
aforesaid (or if such original tax receipt is not available or must legally be
kept in the possession of such Guarantor, a duly certified copy of the original
tax receipt or any other reasonably satisfactory evidence of payment), together
with such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any Holder.
 
 
-11-

--------------------------------------------------------------------------------

 
 
If such Guarantor makes payment to or for the account of any Holder and such
Holder is entitled to a refund of the Tax to which such payment is attributable
upon the making of a filing (other than a Form described above), then such
Holder shall, as soon as practicable after receiving written request from such
Guarantor (which shall specify in reasonable detail and supply the refund forms
to be filed) use reasonable efforts to complete and deliver such refund forms to
or as directed by such Guarantor, subject, however, to the same limitations with
respect to Forms as are set forth above.
 
The obligations of such Guarantor under this Section 7 shall survive the payment
or transfer of any Note and the provisions of this Section 7 shall also apply to
successive transferees of the Notes.]
 

Section 8.
Governing Law.

 
(a)This Guaranty shall be governed by and construed in accordance with the laws
of the State of New York applicable therein.
 
(b)Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating solely
to this Guaranty or the Notes.  To the fullest extent permitted by applicable
law, such Guarantor irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
 
(c)Each Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding brought in any such
court shall be conclusive and binding upon it subject to rights of appeal, as
the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.
 
(d)Each Guarantor consents to process being served in any suit, action or
proceeding solely by mailing a copy thereof by registered or certified or
priority mail, postage prepaid, return receipt requested, or delivering a copy
thereof in the manner for delivery of notices specified in Section 11, to
____________, as its agent for the purpose of accepting service of any process
in the United States.  Such Guarantor agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
 
(e)Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against such Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(f)Each Guarantor hereby irrevocably appoints ____________ to receive for it,
and on its behalf, service of process in the United States.
 
(g)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Guaranty, the Notes or any other document executed in
connection herewith or therewith.
 

Section 9.
Judgments.

 
  (a)Any payment on account of an amount that is payable hereunder in Dollars
which is made to or for the account of any Holder in any other currency, whether
as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of such Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
only to the extent of the amount of Dollars which such Holder could purchase in
the foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above.  If the amount of Dollars that could be so purchased is less
than the amount of Dollars originally due to such Holder, such Guarantor agrees
to the fullest extent permitted by law, to indemnify and save harmless such
Holder from and against all loss or damage arising out of or as a result of such
deficiency.  This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due hereunder
or under the Notes or under any judgment or order.  As used herein the term
“London Banking Day” shall mean any day other than Saturday or Sunday or a day
on which commercial banks are required or authorized by law to be closed in
London, England.
 
(b)Any payment on account of an amount that is payable hereunder in Euros which
is made to or for the account of any Holder in any other currency, whether as a
result of any judgment or order or the enforcement thereof or the realization of
any security or the liquidation of such Guarantor, shall constitute a discharge
of the obligation of such Guarantor under this Guaranty only to the extent of
the amount of Euros which such Holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above.  If the
amount of Euros that could be so purchased is less than the amount of Euros
originally due to such Holder, such Guarantor agrees to the fullest extent
permitted by law, to indemnify and save harmless such Holder from and against
all loss or damage arising out of or as a result of such deficiency.  This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guaranty, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such Holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order.  As used herein the term “London Banking
Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.
 
 
-13-

--------------------------------------------------------------------------------

 
 

Section 10.
Amendments, Waivers and Consents.

 
(a)This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders.
 
(b)The Guarantors will provide each Holder (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof.  The Guarantors will deliver executed
or true and correct copies of each amendment, waiver or consent effected
pursuant to the provisions of this Section 10 to each Holder promptly following
the date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders.
 
(c)The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
 
(d)Any amendment or waiver consented to as provided in this Section 10 applies
equally to all Holders and is binding upon them and upon each future holder and
upon the Guarantors.  No such amendment or waiver will extend to or affect any
obligation, covenant or agreement not expressly amended or waived or impair any
right consequent thereon.  No course of dealing between the Guarantors and any
Holder nor any delay in exercising any rights hereunder shall operate as a
waiver of any rights of any Holder.  As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.
 
(e)Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 11.
Notices; English Language.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(1)if to an Initial Note Purchaser or such Initial Note Purchaser’s nominee, to
such Initial Note Purchaser or such Initial Note Purchaser’s nominee at the
address specified for such communications in Schedule A to the Note Purchase
Agreement, or at such other address as such Initial Note Purchaser or such
Initial Note Purchaser’s nominee shall have specified to any Guarantor or the
Company in writing,
 
(2)if to any other Holder, to such Holder at such address as such Holder shall
have specified to any Guarantor or the Company in writing, or
 
(3)if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of
______________, or at such other address as such Guarantor shall have specified
to the Holders in writing.
 
Notices under this Section 11 will be deemed given only when actually received.
 
[In the event any Guarantor is organized under the laws of any jurisdiction
other than any state of the United States or the District of Columbia, the
following paragraphs shall be added to Section 11 of the Guaranty]
 
[Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.]
 
[This Guaranty has been prepared and signed in English and the parties hereto
agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in ____________ or any other jurisdiction in respect hereof or
thereof.]
 
Section 12.
Miscellaneous.

 
(a)No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient.  In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
 
(c)Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(d)If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
 
(e)This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
 
 (f)      This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
Section 13.
Indemnity.

 
To the fullest extent of applicable law, each Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”).  For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company but for the existence of an Indemnifiable Circumstance, net of any
withholding or deduction of or on account of any Relevant Tax in accordance with
Section 7 hereof; provided, however, that the extent of the Guarantor’s
aggregate liability under this Section 13 shall not at any time exceed the
amount (but for any Indemnifiable Circumstance) otherwise guaranteed pursuant to
Section 2.
 
 
-16-

--------------------------------------------------------------------------------

 
 
[Intentionally Blank]
 
 
-17-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this ___ day of ________________.
 

 
[Guarantor]
         
By
   

 

   
Name:
       
Title:
   

 

 
[Guarantor]
         
By
   

 

   
Name:
       
Title:
   

 
 
-18-

--------------------------------------------------------------------------------

 


 
Accepted and Agreed:
         
Sensient Technologies Corporation
         
By
   

 

   
Name:
       
Title:
   

 
-19-

--------------------------------------------------------------------------------

 
 
Guaranty Supplement
 
To the Holders of the Notes (as hereinafter defined) of Sensient Technologies
Corporation (the “Company”)
 
Ladies and Gentlemen:
 
Whereas, in order to refinance certain debt and for general corporate purposes,
the Company issued (a) $75,000,000 aggregate principal amount of its 3.66%
Senior Notes, Series D, due November 29, 2023 (the “Series D Notes”), and (b)
€38,246,768.26 aggregate principal amount of its 3.06% Senior Notes, Series E,
due November 29, 2023 (the “Series E Notes”, and together with the Series B
Notes and the Series D Notes, the “Notes”) pursuant to that certain Note
Purchase Agreement dated as of April 5, 2013 (the “Note Purchase Agreement”)
among the Company and each of the purchasers named on Schedule A thereto (the
“Initial Note Purchasers”).
 
Whereas, as pursuant to the terms of the Note Purchase Agreement, certain
subsidiaries of the Company may enter into a Guaranty Agreement as security for
the Notes (the “Guaranty”).
 
Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the “Additional Guarantor”), to join in the
Guaranty.  In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.
 
The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you.  The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
 
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above.  Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.
 
 
 

--------------------------------------------------------------------------------

 
 
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.
 
Dated:  _________________, _____.
 

 
[Name of Additional Guarantor]
         
By
   

 

   
Its
   

 
 
-2-

--------------------------------------------------------------------------------

 
 
Form of Opinion of Special Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]
 
November __, 2013
 
To each of the Addressees
 
listed on Schedule I hereto
 
Sensient Technologies Corporation
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Sensient Technologies Corporation,
a Wisconsin corporation (the “Company”), in connection with (a) the Note
Purchase Agreement, dated as of April 5, 2013 (the “Note Purchase Agreement”),
entered into by the Company with each of the purchasers named in Schedule A
thereto and (b) the Notes purchased by you today pursuant thereto (the “Notes,”
and together with the Note Purchase Agreement, the “Documents”).
 
The opinions expressed below are furnished to you at the request of the Company
pursuant to Section 4.4(a)(i) of the Note Purchase Agreement.  Capitalized terms
used herein without definition have the respective meanings set forth in
Schedule B to the Note Purchase Agreement. As used herein, the term “Material
Adverse Effect” means a material adverse effect on the business, operations,
property or financial condition of the Company.
 
In arriving at the opinions expressed below:
 
(a)we have examined and relied on the originals, or copies certified or
otherwise identified to our satisfaction, of the Documents;
 
(b)we have examined and relied on such corporate documents and records of the
Company and such other instruments and certificates of public officials,
officers and representatives of the Company and other Persons as we have deemed
necessary or appropriate for the purposes of this opinion;
 
(c)we have examined and relied as to factual matters upon, and have assumed the
accuracy of, the representations and warranties contained in or made pursuant to
the Documents; and
 
(d)we have made such investigations of law as we have deemed appropriate as a
basis for this opinion.
 
Exhibit 4.4(a)(i)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
and completeness of all documents submitted to us as originals, (b) the
genuineness of all signatures on all documents that we examined, (c) the
conformity to authentic originals and completeness of documents submitted to us
as certified, conformed or photostatic copies, (d) the enforceability of each
Document against each party thereto (other than the Company), (e) the due
incorporation or formation, valid existence and good standing of each party to
the Documents, (f) the corporate or other power and authority of each party to
the Documents to enter into and perform its obligations under the Documents, and
(g) the due authorization, execution and delivery of each of the Documents by
each party thereto.
 
Based upon and subject to the foregoing and the qualifications hereinafter set
forth, we are of the following opinion:
 
1.Each of the Documents constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.
 
2.No consent or authorization of, approval by, notice to, or filing with, any
United States federal or New York State governmental authority is required under
United States federal or New York State law to be obtained or made on or prior
to the date hereof by the Company in connection with its execution and delivery
of, or performance of its payment obligations under, the Documents or in
connection with the validity or enforceability against it of the Documents,
except for (i) the filing of a Current Report on Form 8-K with respect to the
Note Purchase Agreement with the Securities and Exchange Commission, (ii) any
consents, authorizations, approvals, registrations, notices, filings and
declarations that have been obtained or made and are in full force and effect
and (iii) those consents, authorizations, approvals, notices and filings that,
individually or in the aggregate, if not obtained or made would not to our
knowledge have a Material Adverse Effect.
 
3.The execution and delivery by the Company of the Documents, and the
performance by the Company of its payment obligations thereunder, will not
violate any existing United States federal or New York State law, rule or
regulation known by us to be applicable to the Company.
 
4.The registration of the Notes under the Securities Act of 1933, as amended, is
not required for the offer, issuance, sale and delivery of the Notes by the
Company in the manner contemplated by the Note Purchase Agreement.  We express
no opinion as to when and under what circumstances the Notes may otherwise be
resold.  No qualification of an indenture in respect of the Notes under the
Trust Indenture Act of 1939, as amended, is required in connection with such
offer, issuance, sale and delivery.
 
Our opinions set forth above are subject to the effects of (a) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws and other similar laws relating to or affecting creditors’
rights or remedies generally, (b) general equitable principles (whether
considered in a proceeding in equity or at law), (c) concepts of good faith,
reasonableness and fair dealing, and standards of materiality, (d) limitations
on the validity or enforceability of indemnification, contribution or
exculpation under applicable law (including court decisions) or public policy
and (e) possible judicial action giving effect to foreign laws or foreign
governmental or judicial action affecting or relating to the rights or remedies
of creditors. In addition, applicable laws and interpretations may affect the
validity or enforceability of certain provisions of the Documents, but such
limitations do not, in our opinion, make the remedies provided for therein
inadequate for the practical realization of the principal benefits intended to
be provided thereby (subject to the other qualifications expressed herein).  
 
 
E-4.4(a)(i)-2

--------------------------------------------------------------------------------

 
 
Without limiting the foregoing, we express no opinion as to the validity,
binding effect or enforceability of (i) any provision of any Document that
purports to waive, release or vary any statutory right, (ii) any provision of
any Document that purports to grant a right to collect any amount that a court
determines to constitute unearned interest, post-judgment interest or a penalty
or forfeiture (iii) any provision of any Document that purports to maintain or
impose any obligation to pay any amount in U.S. dollars, or specify any rate or
method of exchange, where a final judgment concerning such obligation is
rendered in another currency, or maintain or impose any obligation to pay any
amount in a foreign currency, or specify any rate or method of exchange, where a
final judgment concerning such obligation is rendered in U.S. dollars, (iv) any
provision of any Document that purports to provide for the severability of any
illegal, prohibited or unenforceable provision, or (v) the waiver of
inconvenient forum or improper venue set forth in Section 22.8(a) of the Note
Purchase Agreement. In addition, the enforceability of any provision in any
Document to the effect that (i) the terms thereof may not be waived or modified
except in writing or (ii) certain determinations made by one party shall have
conclusive effect, may be limited under certain circumstances.  Our opinion in
paragraph 1 above with respect to the choice of law and choice of forum
provisions of the Documents is given in reliance on, and is limited in scope to,
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York, and we express no opinion with respect to any such provision insofar as it
exceeds such scope.
 
We express no opinion as to the laws of any jurisdiction other than the laws of
the State of New York and the federal laws of the United States of America, as
currently in effect, in each case that in our experience are generally
applicable to transactions of this type.  In particular (and without limiting
the generality of the foregoing) we express no opinion as to (a) the laws of any
country (other than the federal laws of the United States of America), (b) the
effect of such laws (whether limiting, prohibitive or otherwise) on any of the
rights or obligations of any Purchaser or holder of Notes or (c) whether the
choice of the law of the State of New York as the governing law in any Document
would be given effect by any court or other governmental authority other than a
New York State court.  We have assumed, with your permission, that the execution
and delivery of each of the Documents by each of the parties thereto and the
performance of their respective obligations thereunder will not be illegal or
unenforceable or violate any fundamental public policy under, and that no such
party has entered therein with the intent to avoiding or a view to violating,
applicable law (other than the laws of the State of New York and federal laws of
the United States of America). In giving the foregoing opinion, we express no
opinion as to the effect (if any) of any law of any jurisdiction (except the
State of New York) in which any Purchaser or holder of any Notes is located that
limits the rate of interest that such Purchaser or holder may charge or collect.
 
 
E-4.4(a)(i)-3

--------------------------------------------------------------------------------

 
 
The opinions expressed herein are solely for your benefit and, without our prior
written consent, neither our opinions nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.
 
This opinion letter is limited to, and no opinion is implied or may be inferred
beyond, the matters expressly stated herein.  The opinions expressed herein are
rendered only as of the date hereof, and we assume no responsibility to advise
you of facts, circumstances, changes in law, or other events or developments
that  hereafter may occur or be brought to our attention and that  may alter,
affect or modify the opinions expressed herein.


Very truly yours,
 
 
E-4.4(a)(i)-4

--------------------------------------------------------------------------------

 


Schedule I


Addressees
 
 
E-4.4(a)(i)-5

--------------------------------------------------------------------------------

 


Form of Opinion of General Counsel for the Company
[Form assumes no Guaranty will be delivered at Closing]


November __, 2013


To each of the Addressees
listed on Schedule I hereto
 
Sensient Technologies Corporation
 
Ladies and Gentlemen:
 
I am Senior Vice President, General Counsel and Secretary of Sensient
Technologies Corporation, a Wisconsin corporation (the “Company”), and I am
furnishing this opinion to you pursuant to Section 4.4(a)(ii) of the Note
Purchase Agreement, dated as of April 5, 2013 (the “Note Purchase Agreement”),
entered into by the Company with each of the purchasers named in Schedule A
thereto.  Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein.
 
In arriving at the opinions expressed below, I have examined and relied on the
following (including, but not limited to, the representations and warranties as
to factual matters contained therein):
 
1.originals, or copies certified or otherwise identified to my satisfaction, of
the Note Purchase Agreement and the Notes purchased by you today pursuant
thereto (collectively, the “Documents”);
 
2.such corporate documents and records of the Company and such other instruments
and certificates of public officials, officers and representatives of the
Company and other Persons as I have deemed necessary or appropriate for the
purposes of this opinion; and
 
I have made such investigations of law as I have deemed appropriate as a basis
for this opinion.
 
In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures (other than the signatures of officers of the Company) on all
documents that I examined, (c) the conformity to authentic originals and
completeness of documents submitted to us as certified, conformed or photostatic
copies and (d) the enforceability of each Document against each party thereto
(other than the Company).
 
Based upon and subject to the foregoing and the qualifications hereinafter set
forth, I am of the opinion that:  
 
Exhibit 4.4(a)(ii)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
1.The Company is duly incorporated, validly existing and in good standing under
the laws of the State of Wisconsin and has the corporate power and authority to
own and operate its respective property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged.  The
Company is duly qualified as a foreign corporation and is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the business, operations, property or
financial condition of the Company.
 
2.The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Documents and to issue and deliver the
Notes.  The execution, delivery and performance by the Company of the Documents
and the consummation of the transactions set forth therein have been duly
authorized and approved by all necessary corporate action of the Company.
 
3.The Documents have been duly executed and delivered on behalf of the Company.
 
4.No consent or authorization of, approval by, notice to, or filing with, any
United States federal or Wisconsin governmental authority is required under
United States federal or Wisconsin law to be obtained or made on or prior to the
date hereof by the Company in connection with its execution and delivery of, or
performance of its payment obligations under, the Documents or in connection
with the validity or enforceability against it of the Documents, except for (i)
the filing of a Current Report on Form 8-K with respect to the Note Purchase
Agreement with the Securities and Exchange Commission, (ii) any consents,
authorizations, approvals, registrations, notices, filings and declarations that
have been obtained or made and are in full force and effect and (iii) those
consents, authorizations, approvals, notices and filings that, individually or
in the aggregate, if not obtained or made would not to my knowledge have a
material adverse effect on the business, operations, property or financial
condition of the Company.
 
5.The execution and delivery by the Company of the Documents, the issue and sale
of the Notes, and the performance by the Company of its payment obligations
under the Documents, all as provided therein, (x) will not violate (i) the
articles of incorporation or bylaws of the Company, (ii) any existing judgment,
order or decree known to me of any arbitrator, court or other governmental
authority binding upon the Company or to which the Company is subject, (iii) any
existing law, rule or regulation of the United States or the State of Wisconsin
applicable to the Company or (iv) any material agreement known to me and binding
upon the Company, and (y) will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of the
Company.  Neither the issuance of the Notes, nor the intended use of the
proceeds of the Notes (as set forth in Section 5.14 of the Note Purchase
Agreement), will violate Regulations T, U or X of the Federal Reserve Board.
 
 
E-4.4(a)(ii)-2

--------------------------------------------------------------------------------

 
 
6.To my knowledge, there are no pending or overtly threatened actions or
proceedings against the Company before any court, governmental agency or other
regulatory authority or arbitrator which purport to affect the legality,
validity, binding effect or enforceability of the Documents or which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Company.
 
7.None of the Company, any Person controlling the Company, or any Subsidiary of
the Company is an “Investment Company” within the meaning of the Investment
Company Act of 1940.
 
8.The rates of interest provided in the Documents do not violate any law, rule
or regulation of the State of Wisconsin relating to interest or usury.
 
I am admitted to the bar in the State of Wisconsin.  I express no opinion as to
the laws of any jurisdiction other than the State of Wisconsin and the laws of
the United States of America, as currently in effect, in each case that in my
experience are generally applicable to transactions of this type.  Insofar as my
foregoing opinions depend on matters governed by the laws of any other
jurisdiction, I have assumed, with your permission and without investigation,
that the laws of such other jurisdiction are the same as those of the State of
Wisconsin.  This opinion speaks only as of the date hereof and I assume no
responsibility to update my opinion due to any change in fact or law.
 
The opinions expressed herein are solely for your benefit and, without my prior
written consent, neither my opinions nor this opinion letter may be disclosed
publicly to or relied upon by any other person, except that any holder of a Note
(a) may show this opinion letter to a prospective transferee, and provide a copy
of this opinion letter to a transferee, of a Note transferred in accordance with
the Note Purchase Agreement and (b) may show a copy of this opinion letter to
any governmental authority pursuant to requirements of applicable law or
regulations or the United States National Association of Insurance Commissioners
or any rating agency reviewing the investment holdings of such holder.


Very truly yours,
 
 
E-4.4(a)(ii)-3

--------------------------------------------------------------------------------

 
 
Schedule I


Addressees
 
 
E-4.4(a)(ii)-4

--------------------------------------------------------------------------------

 
 
Form of Opinion of Special Counsel for the Purchasers


(Delivered to Purchasers only)
 
 
Exhibit 4.4(b)
(to Note Purchase Agreement)
 
 

--------------------------------------------------------------------------------